Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 1 of 87 PageID #: 301




                         THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

                                          * * * * *

       STATE OF TEXAS               *
                                    *
       vs.                          *                   NO. 9:20-CV-172-MJT
                                    *                   Beaumont, Texas
       LEARJET 31A BEARING SERIAL   *                   10:10 a.m. - 12:14 p.m.
       NUMBER 080 AND ASSIGNED AND *                    November 16, 2020
       DISPLAYING REGISTRATION/TAIL *
       NUMBER N260RC                *

                                          * * * * *

       STATE OF TEXAS               *
                                    *
       vs.                          *                 NO. 9:20-CV-175-MJT
                                    *                 Beaumont, Texas
       CESSNA 560 CITATION JET      *
       BEARING SERIAL NUMBER        *                 10:10 a.m. - 12:14 p.m.
       560-0068 AND ASSIGNED AND    *                 November 16, 2020
       DISPLAYING REGISTRATION/TAIL *
       NUMBER N569LM                *

                                          * * * * *

                                      MOTION HEARING

                   BEFORE THE HONORABLE MICHAEL J. TRUNCALE
                         UNITED STATES DISTRICT JUDGE

                                           * * * * *




                Proceedings recorded by computer stenography
                  Produced by computer-aided transcription



                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 2 of 87 PageID #: 302

                                                                               2

    1   APPEARANCES:

    2   For the Plaintiff:

    3        MR. TOMMY L. COLEMAN
             Assistant Criminal District Attorney
    4        101 West Mill Street
             Suite 247
    5        Livingston, Texas 77351

    6   For Defendant Learjet 31A:

    7        MR. MATHIS B. "MATT" BISHOP
             Martin & Drought, P.C.
    8        300 Convent Street
             25th Floor
    9        San Antonio, TX 78205

   10   For Defendant Cessna 560 Citation Jet:

   11        MR. GARY L. EVANS
             Attorney at Law
   12        Coats & Evans, P.C.
             P.O. Box 130246
   13        The Woodlands, TX 77393

   14   Also Present:

   15        MR. MILTON PURVIS

   16   Law Clerk:

   17        Clara Brown

   18   Court Clerk:

   19        JULIA COLYER

   20   Court Reporter:

   21        EDWARD L. REED

   22

   23

   24

   25

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 3 of 87 PageID #: 303

                                                                               3

    1                          P R O C E E D I N G S

    2                    10:10 A.M. - NOVEMBER 16, 2020

    3              THE COURT:       The Court will now call for

    4   hearing the case of the State of Texas vs. Cessna 560

    5   Citation Jet Bearing Serial Number 500-0068 and

    6   Assigned and Displaying Registration/Tail Number

    7   N569LM, Case Number 9:20-CV-175; and State of Texas vs.

    8   Learjet 31A Bearing Serial Number 080 and Assigned and

    9   Displaying Registration/Tail Number N260RC, Case Number

   10   9:20-CV-172.

   11                    My intent today is to consolidate these

   12   hearings, since there are some joint issues pertaining

   13   to both cases.      However, to the extent we may need to

   14   deal with an issue that's specific to one case, I think

   15   we can parse that out and make the record clear.

   16                    Does anyone have any objection to our

   17   proceeding jointly?

   18              MR. COLEMAN:        No objection from the State,

   19   Your Honor.

   20              MR. EVANS:       No objection, Your Honor.

   21              MR. BISHOP:        No objection.

   22              THE COURT:       Okay, are the parties ready?

   23              MR. COLEMAN:        Tommy Coleman for the State of

   24   Texas, present and ready to proceed, Your Honor.

   25              MR. EVANS:       Gary Evans of Coats & Evans PC,

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 4 of 87 PageID #: 304

                                                                                 4

    1   representing the Cessna Citation, Your Honor, ready to

    2   proceed.

    3              THE COURT:       Thank you very much.

    4              MR. BISHOP:        Matt Bishop here for the

    5   defendant in the Learjet 31A case, and I'm ready.

    6              THE COURT:       Thank you.

    7                    I would also say, please be sure to speak

    8   directly into the microphone.               I was told that for 34

    9   years when I tried cases in this courtroom and I never

   10   really appreciated that until I took the bench and

   11   found out how bad the acoustics really are in this

   12   courtroom.     And not just for my sake, but for the court

   13   reporter, and obviously that's important because if the

   14   court reporter doesn't hear it, it wasn't said.

   15                    Another thing I did notice.                We tried a

   16   criminal jury trial recently in this courtroom and I

   17   made that comment reminding the attorneys to be sure and

   18   speak into the microphone, and as I said that, several

   19   of the jurors nodded their heads up and down like,

   20   "Thank you."      So it's amazing.            You think that your

   21   voice carries, but it doesn't.                So I see we've got the

   22   lectern up.      It might be a good time to talk into that.

   23                     All right.        As I understand it, with the

   24   Cessna -- and I'm going to say "Cessna case" and

   25   "Learjet case."       And we all know, because I've

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 5 of 87 PageID #: 305

                                                                                   5

    1   described which case it was when we opened, that's what

    2   we're talking about.          I may talk about the Cessna case

    3   and Learjet case.        Is that okay?

    4              MR. COLEMAN:        Yes, Your Honor, that's fine by

    5   the State.

    6              THE COURT:       Okay.      And as I understand it, in

    7   the Cessna case we're here today on defendant's Motion

    8   to Dismiss, which is document number 3.                     Also, on the

    9   plaintiff's, the State's Motion to Remand; correct?

   10              MR. COLEMAN:        Your Honor, in light of the

   11   Court's ruling in the Learjet case, I would like to

   12   withdraw my Motion to Remand in the Cessna case.

   13              THE COURT:       All right, thank you, Mr. Coleman.

   14   I appreciate that.        In fact, I was going to ask you if

   15   that would be fine.         Actually, since I ruled on that in

   16   the Learjet case, I'm even more convinced that I made

   17   the right call on that because of the federal issues

   18   that predominate as to whether or not these jets are

   19   properly registered under Federal Aviation regulations.

   20   And it is pretty clear to me that since that's really,

   21   I think, one of the things we're talking about, those

   22   federal issues would predominate.

   23                     Now, on the Learjet case, we're also here

   24   on the Motion to Dismiss.             And there's also in the

   25   Learjet a Motion to Access the aircraft and perform

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 6 of 87 PageID #: 306

                                                                                6

    1   necessary maintenance.           That's document number 13.

    2   And I think that incorporates a Motion for Protective

    3   Order.    Am I correct on that, Mr. Bishop?

    4               MR. BISHOP:       That's correct, Your Honor.           I

    5   think we actually filed them as two separate motions

    6   because that's how the clerk wanted them filed.                    One is

    7   a Motion to Access and one is a Motion for Protective

    8   Order.    But it's essentially the same subject matter.

    9   And that is set for today.             However, I would suggest

   10   that we don't need to reach that if the Motion to

   11   Dismiss is granted and the planes are released to the

   12   owners.

   13               THE COURT:      Well, I was going to ask you that,

   14   so you answered my question before I could ask you the

   15   question.     So thank you very much.

   16                    And just so I understand, Mr. Evans, in

   17   the Cessna case we don't have before us, I don't think,

   18   a motion for either protective order or a motion for

   19   access to the aircraft nor to perform maintenance?

   20               MR. EVANS:      That's affirmative, Your Honor.

   21   We do have -- we received some documents from the State

   22   indicating the periodic required maintenance that's

   23   being performed to the citation.                 However, it did

   24   commence in August.         That comes under the heading of

   25   "locking the barn after the horse is stolen" because

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 7 of 87 PageID #: 307

                                                                               7

    1   the aircraft sat for six to seven months with no

    2   attention whatsoever and, in the process, has incurred

    3   about $270,000 worth of damages as a result.

    4                    But the State did start maintaining it in

    5   August of 2020 and I believe we have records indicating

    6   now for August, September, and October of 2020 provided

    7   by Mr. Coleman.

    8              THE COURT:       Yes, okay, good.

    9              MR. COLEMAN:        Your Honor, I'm sorry, if I may

   10   respond?

   11              THE COURT:       Please, of course.

   12              MR. COLEMAN:        I am prepared and I brought a

   13   witness here today who's willing to testify as to the

   14   maintenance of the two aircraft at issue here today and

   15   whether or not they are being properly maintained if

   16   the Court is so inclined to hear from that witness.

   17              THE COURT:       All right, who are the witnesses

   18   who are here?

   19              MR. COLEMAN:        The witness that I will be

   20   calling to testify is Milton Purvis, and he is an

   21   aircraft mechanic who's been charged with maintaining

   22   the two aircraft at issue, the Learjet and the Cessna,

   23   Your Honor.

   24              THE COURT:       Vurvis, V-u-r-v-i-s?

   25              MR. COLEMAN:        Purvis with a P, Your Honor.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 8 of 87 PageID #: 308

                                                                               8

    1              THE COURT:       With a P?

    2              MR. COLEMAN:        Yes, sir.

    3              THE COURT:       Purvis.        And is he here with

    4   Ms. Beatrice Purvis?

    5              MR. COLEMAN:        Yes, Your Honor, but I have no

    6   intention of calling her as a witness.

    7              THE COURT:       I take it, Ms. Purvis, you are

    8   here with Mr. Purvis to enjoy this beautiful day and to

    9   keep him company?

   10              MS. PURVIS:        Yes.

   11              THE COURT:       Okay.      Did y'all come up from The

   12   Valley?

   13              MR. PURVIS:        Yes, sir.

   14              THE COURT:       All right.         So his total --

   15   Mr. Purvis' testimony would be on the issue of

   16   maintenance of the plane; correct?

   17              MR. COLEMAN:        Yes, Your Honor.

   18              THE COURT:       He's not here to testify about any

   19   of the other motions; is that correct?

   20              MR. COLEMAN:        No, Your Honor, that's correct.

   21              THE COURT:       Do you have any other witnesses

   22   you intend to call today?

   23              MR. COLEMAN:        No, Judge.

   24              THE COURT:       Okay.      How about for the

   25   defendants?      Do y'all plan on calling any witnesses?

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 9 of 87 PageID #: 309

                                                                               9

    1               MR. BISHOP:       No, Your Honor, we don't.

    2               MR. EVANS:      No, Your Honor

    3               THE COURT:      I did anticipate that because I

    4   think, really, most of what we're here to talk about

    5   today are really issues that are under the pleadings.

    6                     Now, okay, let me ask this question,

    7   Mr. Coleman.      With regard to the motion with a notice

    8   of seizure and forfeiture that's been filed in both

    9   cases, is the notice essentially the same, other than

   10   the name of the jet and the name of the purported

   11   owners, a Mr. Camarillo Montemayor and Mr. Gonzalez

   12   Barragan?

   13               MR. COLEMAN:       I think that's fair to say, Your

   14   Honor.    They essentially mirror each other.

   15               THE COURT:      Okay.      All right, I do have some

   16   questions that I want to ask and talk about kind of

   17   before I let you all argue.              I used to not always like

   18   that because, when I prepared an argument, I was ready

   19   to go.    And yet now I see that sometimes there may be

   20   things where the judge is really focusing on and maybe

   21   you ought to listen to the judge's questions and answer

   22   those questions first.             But it may modify some of your

   23   presentation or either shorten or amplify portions of

   24   it based upon what I see here and at least have some

   25   concern about.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 10 of 87 PageID #: 310

                                                                                10

    1                     First, I'm focusing on document 2 in the

    2   Learjet case, which is the Notice of Seizure.                 But it

    3   could also be essentially the same as document 2 in the

    4   Cessna case because it's the Notice of Seizure and

    5   Intended Forfeiture.          So that's what I'm focusing on

    6   right now and I just want to kind of go through this.

    7                     In the Notice of Forfeiture and Seizure

    8   there is the allegation, at least, that the planes were

    9   used for a variety -- allegedly used for a variety of

   10   criminal activity.        And in that notice they incorporate

   11   the affidavit of a constable by the name of Mr. Beau

   12   Price.     And in paragraph 3 of the affidavit Mr. Price

   13   talks about, based upon investigation, there is

   14   possible -- possible illicit activity involving the

   15   aircraft.     And I just wanted to ask you, Mr. Coleman,

   16   about that use of the word "possible."

   17               MR. COLEMAN:       Yes, Your Honor, I'm happy to

   18   respond.     While that language in that particular

   19   paragraph admittedly equivocates, if you would refer

   20   to the -- I'm looking at the Learjet notice and the

   21   affidavit attached to that.              Paragraph 23 is more

   22   definite.     In fact, the language there states that,

   23   "Based on the totality of the circumstances, as

   24   indicated above, in my training and experience, I

   25   formed the opinion that the individuals involved in the

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 11 of 87 PageID #: 311

                                                                                 11

    1   scheme violated numerous state and federal laws."

    2                     So, while he may equivocate earlier on in

    3   the affidavit, he makes it clear at the end of the

    4   affidavit that he has formed an opinion that there were

    5   certain law violations.

    6               THE COURT:      Yeah, okay.          Well, and when we

    7   talk about that, it's based upon -- I mean, as you

    8   know, Mr. Coleman, I have, I'm sure you are aware,

    9   entered forfeiture orders for all types of

   10   devices (guns, automobiles, whatever) that were proven

   11   to be     used in the commission of crimes, including drug

   12   crimes.     So, I mean, the concept of issuing -- I'm not

   13   opposed to issuing an order on forfeiture if it is

   14   something that is based upon, you know, an actual

   15   crime.

   16                     And in fact, as I look at the -- and this

   17   really has not been briefed, and so I'll certainly

   18   welcome additional briefing on it.                  But there are some

   19   cases, state cases that say, in order to use this

   20   state statute -- and I'm obligated to follow the state

   21   forfeiture statutes; correct?

   22               MR. COLEMAN:       Yes, Your Honor.

   23               THE COURT:      Is there any disagreement about

   24   that?

   25               MR. EVANS:      Not from the Cessna Citation, no,

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 12 of 87 PageID #: 312

                                                                                12

    1   Your Honor.

    2               MR. BISHOP:       No, Your Honor.

    3               THE COURT:      Okay.      There are a number of cases

    4   from different Courts of Appeals, State vs. $99,235.00

    5   in United States Currency.             That's 511 S.W.3d, 136.

    6   There is also the case of $227,877 Currency Money of

    7   the United States vs. State, 331 S.W.3d, 110.                 Also,

    8   there is $130,510 in U.S. Lawful Currency vs. State,

    9   26 S.W.3d, 169.       And there are other cases.            But they

   10   all talk about you can only do -- see, there's probable

   11   cause in the context of forfeiture proceeding to form a

   12   reasonable belief that there is a substantial

   13   connection between the property to be forfeited and the

   14   criminal activity defined.

   15                     You can see there is some concern, then,

   16   when I see an affidavit presented to me that talks

   17   about "possible" illicit, as opposed to "probable."

   18                     Are there any specific facts alleged

   19   either in the notice or in the affidavit that tie

   20   either of these two planes to illegal activity -- I

   21   mean, something that would say, you know, we believe

   22   based upon our investigation that on a particular date

   23   the plane was used to transport money to another

   24   country for money laundering purposes, or something

   25   like that?      Is there anything like that that I'm

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 13 of 87 PageID #: 313

                                                                                13

    1   missing?

    2               MR. COLEMAN:       Your Honor, if I may back up

    3   just a little bit, my understanding of the law is that

    4   the notice and the affidavit attached thereto, it does

    5   not have to be so specific -- it doesn't have to be

    6   overly specific, just specific enough to put the

    7   respondents on notice of the allegations and give them

    8   fair notice of what is alleged.

    9                     But with that being said, the Price

   10   affidavit makes mention of the fact that there were

   11   documents that were on file with the FAA and

   12   maintenance records in the logbook that indicates that

   13   these planes in this instance not only were not

   14   registered properly under Title 59 of the United States

   15   Code, but that they were also, in effect, exported

   16   under Title 50 of the United States Code in violation

   17   of that code.

   18                     Effectively, as Title 50 refers to, they

   19   were -- the control or effective control was given over

   20   to a non-citizen.        And I understand that the

   21   respondents may dispute whether or not the trust was a

   22   proper document that conveyed the ownership or an

   23   interest to a non-citizen.             I submit to the Court that

   24   that's a fact question for the trier of fact to

   25   determine whether or not it was sufficient.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 14 of 87 PageID #: 314

                                                                                14

    1                     But the crux of what is alleged, I think,

    2   is specific enough to convey to the respondents that

    3   the allegation relies on whether or not there were

    4   registration violations under Title 49 of the United

    5   States Code, whether or not there were export

    6   violations under Title 50 of the United States Code,

    7   and a variety of other criminal offenses, Your Honor,

    8   which would include Title 18 Section 1001, which is

    9   making a false statement or falsifying to a government

   10   entity, which dovetails into the state allegations of

   11   wrongful or criminal activity, which includes filing a

   12   document by deception and the money laundering and also

   13   the engaging in organized criminal activity.

   14                     I'll state one other thing, Your Honor.

   15   And I get the Court's concern about -- and typically,

   16   that's where we see the forfeitures is in the context

   17   of these drug transactions involving drug dealers.                  And

   18   as a state prosecutor for more than a decade, I've seen

   19   my fair share of cash and cars and drug dealers.                  But

   20   Chapter 59 is not limited to a drug transaction.

   21               THE COURT:      Right.

   22               MR. COLEMAN:       Chapter 59, the Code of Criminal

   23   Procedure makes it clear that certain enumerated

   24   felonies -- which specifically include Chapter 32 of

   25   the Penal Code, which is securing execution of a

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 15 of 87 PageID #: 315

                                                                                15

    1   document by deception; Chapter 34 of the Penal Code,

    2   which is a money laundering statute; and also Chapter

    3   71 of the Penal Code, which is the engaging of

    4   organized criminal activity -- those are specific

    5   enumerated offenses that effectively get you under

    6   Chapter 59, the forfeiture statute, Your Honor.

    7               THE COURT:      And, you know, again, I appreciate

    8   what you are saying.          I'm looking, though, for facts in

    9   the affidavit.       And we may discuss it later when we

   10   talk about the 12(b)(6) portion because, you know,

   11   this is now in federal court, and so I have to analyze

   12   pleadings in conjunction with the mandates of the

   13   United States Supreme Court in Iqbal and Twombly,

   14   whether the pleadings themselves provide sufficient

   15   information that would stand scrutiny under our federal

   16   rules.

   17                     But as I look at the affidavit, which is

   18   incorporated into the pleadings, it seems as if the

   19   connection -- alleged connection, I should say, is

   20   based upon -- and I'm looking at paragraph 6 of the

   21   affidavit -- based upon defendant's training and

   22   experience.      And even if I look at paragraph 23 that

   23   you pointed out, it's "I formed the opinion."                    It seems

   24   as if the facts are based in the mind and\or perceived

   25   experience and knowledge of the affiant.                    He's not

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 16 of 87 PageID #: 316

                                                                                      16

    1   here, but actually, are there some other facts?

    2               MR. COLEMAN:       Actually, Your Honor,

    3   Mr. Price is here.        He just showed up.

    4               THE COURT:      He did?        Okay.

    5               MR. COLEMAN:       For the record, he did.

    6               THE COURT:      All right.         And then as I look,

    7   too, at paragraph 9 of his affidavit, which is

    8   included, I guess, for me to consider, he talks about

    9   several aircraft under AGC -- and that's this AGC Trust

   10   that we're talking about -- are linked to multiple

   11   federal investigations for drug smuggling operations

   12   and several -- well, that paragraph would suggest that

   13   this plane or planes are used in drug smuggling.                        And

   14   it says for several aircraft, but the affidavit does

   15   not specify a Learjet involved here or Cessna plane.

   16   What I'm driving at is, how does this affidavit tie

   17   these two planes to illicit or illegal activity?

   18               MR. COLEMAN:       Yes, Your Honor.             While one

   19   could infer from that one paragraph that talks about

   20   drug smuggling that perhaps that's an element or a part

   21   of this particular case or these cases, the focus --

   22   the majority of this affidavit by Mr. Price, for

   23   instance, focuses on in paragraph 12 the statutory

   24   trust and the fact that it is improper in that it is

   25   effectively giving control of this plane, as put forth

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 17 of 87 PageID #: 317

                                                                                17

    1   in Title 50 of the United State Code, to a non-citizen.

    2                     It also refers to, in paragraph 13,

    3   improper registration; and later on in the affidavit,

    4   improper registration as reflected in paragraph 17,

    5   that there is no data on file with the Electronic

    6   Export Information System that would indicate that

    7   this plane was properly -- or a license was sought to

    8   properly export this plane.

    9               THE COURT:      Uh-huh.

   10               MR. COLEMAN:       If you skip down to Paragraph

   11   19, these are more specific facts here, the fact that

   12   this particular plane spent a significant amount of time

   13   outside of the United States; which again would lend

   14   itself to, as the distinction is made in Title 50, more

   15   than just a "temporary sojourn."                 This was, in effect,

   16   an exportation in violation of the United States Code.

   17                     And then, Your Honor, there is also some

   18   allegations about violation of tax as well.                 But this

   19   is more than mere conjecture on the part of Mr. Price.

   20   Also, he makes reference to an opinion that was sought

   21   form the chief counsel from the Department of Commerce

   22   that also was incorporated into his determination that

   23   he made that he relied on.

   24                     So I would submit to the Court, while this

   25   is not super detailed, a super detailed affidavit, it

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 18 of 87 PageID #: 318

                                                                                18

    1   is fair notice and it's enough notice to put the

    2   defense or the respondents on notice that we're alleging

    3   violations of Title 49 of the United States Code, Title

    4   50 of the United States Code, and numerous violations

    5   under Title 18 of the United States Code.

    6               THE COURT:      Okay.      And before I let the

    7   defendants respond to this segment, I've got some other

    8   things I want to ask.

    9                     But back to this, it's several aircraft

   10   that are under these AGC Trusts are used in drug

   11   smuggling.      That was put in the affidavit asking this

   12   Court to issue an Order of Forfeiture of both of these

   13   jets.

   14                     I can't help but also, in looking at the

   15   pleadings before the Court, note in Learjet, document

   16   15, which is a supplement to the Motion to Dismiss

   17   pursuant to a 12(b)(6), that there is an e-mail from

   18   Mr. Price to a Tom McMenamin where a reference is made

   19   to both of these jets, the Learjet and the Cessna,

   20   stating, "Neither were 'dope jets', both used for

   21   personal transport, so they don't look gutted out."

   22                     Well, this, which is part of a pleading

   23   before the Court, this e-mail would tend to refute that

   24   anything having to do with this plane being used for

   25   drug smuggling, and yet that's part of the affidavit

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 19 of 87 PageID #: 319

                                                                                19

    1   that is presented to me to ask me to cause both of

    2   these planes to be forfeited.

    3               MR. COLEMAN:       Your Honor, respectfully, I have

    4   no control over what Mr. Price put in his affidavit,

    5   and Mr. Price chose for whatever reason to put these

    6   excerpts in there about drug smuggling, and in some

    7   e-mail that is not a part of the pleadings he made

    8   reference to a dope plane.

    9                     I want to be clear with the Court that

   10   the crux of the State's argument for forfeiture under

   11   Chapter 59, it falls under the violation or violations

   12   of Title 49 of the United States Code, the registration

   13   requirement; title 50 of the United States Code, the

   14   export requirements; and various other criminal

   15   statutes, including Title 18 and the state statutes of

   16   money laundering, executing a document by deception and

   17   engaging in money laundering.

   18                     That is the basis for which we are asking

   19   the Court for relief under Chapter 59, Judge, and

   20   regardless of what extraneous references Mr. Price may

   21   have made to drug smuggling or dope planes in

   22   communications.

   23               THE COURT:      All right, thank you, Mr. Coleman.

   24                     And to the defendants, Mr. Bishop,

   25   Mr. Evans, I don't want to necessarily -- I mentioned

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 20 of 87 PageID #: 320

                                                                                  20

    1   12(b)(6) and there are some other arguments I think we

    2   probably need to discuss about that.                    But just based

    3   upon this aspect, and I'm focusing on the probable

    4   cause aspect of a forfeiture proceeding, do you all

    5   have any comments you wish to make as to that at this

    6   time?

    7               MR. BISHOP:       Thank you, Judge, and I'll be

    8   brief.    I think that you hit the nail on the head in

    9   that there has been no allegations of any actual crime

   10   and no proof or probable cause that either of these

   11   jets have been linked or involved in any sort of crime.

   12   And we had discussed this at some length at the last

   13   hearing, but again, it all goes back to an idea, which

   14   is completely erroneous, that because these jets like

   15   thousands of other jets are owned through a non-citizen

   16   trust, that that, in and of itself, somehow gives

   17   Mr. Price probable cause to seize these jets.                    That's

   18   simply not the case.

   19                     And in the affidavit there is discussion

   20   of, well, at least in my case, Mr. Camarillo is a

   21   citizen of Mexico.        As I said last time, that's

   22   absolutely true.        There is no affidavit testimony that

   23   anything specifically with the registration is

   24   fraudulent.      There is no affidavit testimony that any

   25   specific documents were fraudulently filed.                    It all

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 21 of 87 PageID #: 321

                                                                                21

    1   goes back to this idea, which again is entirely

    2   erroneous that the non-citizen trust, which the FAA

    3   approved and registered these aircraft through, that,

    4   in and of itself, entitles Mr. Price and Polk County to

    5   go and seize these jets.

    6                     And I think what underscores that is one

    7   of the other e-mails that was in the supplement that I

    8   filed from the documents that I got from Mr. Coleman is

    9   Mr. Price's other statement that this is the first of

   10   MANY, which is in all caps, jets that they intend to

   11   seize.    And I understand that that's not in their

   12   pleading, but I think it lays bare the intent here,

   13   which is, look, there's --

   14               THE COURT:      Well, that was in the e-mail,

   15   which is attached to document 15 of Learjet's -- it's a

   16   supplemental response -- supplemental motion to

   17   12(b)(6), as I recall.

   18               MR. BISHOP:       That is correct, Your Honor.

   19               THE COURT:      So this is a part of the pleadings

   20   before the Court.

   21               MR. BISHOP:       Yes.     And to clarify, I meant

   22   it's not contained within their Notice of Forfeiture.

   23               THE COURT:      Okay, I got it.

   24               MR. BISHOP:       But I did file that as an

   25   attachment to a pleading.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 22 of 87 PageID #: 322

                                                                                22

    1               THE COURT:      Okay.

    2               MR. BISHOP:       So it is in the papers of the

    3   Court.    And I think the significance of that is it lays

    4   bare a plan to seize how far many jets that they can

    5   get their hands on that are registered through the

    6   non-citizen trust.        And there is another part of one of

    7   those e-mails, I'm sure, that it didn't escape your

    8   attention, where it talks about an auction fee.                 So the

    9   idea here is, well, without any allegation that there

   10   has been any actual crime committed, they would round

   11   up all these jets, seize them, seek forfeiture, and

   12   auction them off.

   13                     So that is what is going on, Judge.             But

   14   to your questions more specifically about the affidavit,

   15   I think that there is nothing within the affidavit

   16   which would allow or which would suffice to satisfy

   17   their burden.       There are no factual allegations within

   18   that affidavit that show that any crime has been

   19   committed.      There is a bunch of extraneous stuff about

   20   ghost planes and generalities of other investigations,

   21   but there is not one single statement in that

   22   affidavit -- in fact, in either one -- that would

   23   satisfy their burden and show that there is probable

   24   cause that these jets are linked in any way to any

   25   criminal act that's been committed.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 23 of 87 PageID #: 323

                                                                                      23

    1                     So I think it may be your intention to get

    2   into the 12(b)(6) a little bit later, but I think that

    3   goes to the heart of that motion as well.

    4               THE COURT:      I do, yes.

    5                     Mr. Evans, do you have anything you want

    6   to add to that?

    7               MR. EVANS:      Just briefly, Your Honor.                We

    8   filed a supplement as well.              I've got extra copies if

    9   the Court if the Court doesn't have one, and I provided

   10   a copy to Mr. Coleman as well this morning.

   11                     But in the supplement, I spent some time

   12   yesterday looking at the FAA registry.                       And just five

   13   companies identified 7,860 aircraft that are held in

   14   trust typically for non-U.S. citizens.                       Because if you

   15   are a U.S. citizen, there is no problem with

   16   registering an aircraft with the FAA.                       7,860 aircraft.

   17                     And the problem that we have with the

   18   Price affidavit is just as the Court laid out.                       We

   19   searched high and low trying to find facts that we

   20   could, you know, wrap our arms around and understand

   21   the basis upon which the State is seeking to forfeit a

   22   million-dollar-plus asset, and we found none.                       We don't

   23   believe that there is anything that would begin to

   24   fulfill the State's burden in that regard.

   25                     But the biggest problem with the Price

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 24 of 87 PageID #: 324

                                                                                24

    1   affidavit, as well, Your Honor, is that you could make

    2   the same vague ambiguous claims against virtually any

    3   aircraft on the FAA registry that happens to be held in

    4   trust, and there would be no way of separating the

    5   wheat from the chaff, so to speak.                  So we've got a

    6   whole bunch of chaff, not so much wheat, and we don't

    7   believe that there is any probable cause, at least that

    8   we've been able to ascertain from the Price affidavit.

    9                     And, of course, we completely agree with

   10   my colleague's argument as well, Your Honor.

   11               THE COURT:      And if the planes were forfeited,

   12   then they would be -- the State would be entitled to

   13   auction these planes off; correct?

   14               MR. EVANS:      Yes, Your Honor.

   15               THE COURT:      And the owners through a trust

   16   would lose their possession, right to control, right to

   17   use million dollar assets; is that correct?

   18               MR. EVANS:      Absolutely, Your Honor.

   19                     And I'd like to add that the way that

   20   these cases have developed is they started off with a

   21   non-sworn detention of the aircraft by the Bureau of

   22   Industry and Security in both cases, a couple of

   23   individuals that are employed by that agency in the

   24   Houston area.       And so they'll come in and detain the

   25   aircraft and say, you know, "We're looking at your

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 25 of 87 PageID #: 325

                                                                                25

    1   aircraft, possible export violations," but there is no

    2   probable cause, there is no affidavit, there is no

    3   sworn instrument of any kind.

    4               THE COURT:      Who does this?

    5               MR. EVANS:      The Bureau of Industry and

    6   Security, Your Honor.

    7               THE COURT:      Is that a federal?

    8               MR. EVANS:      Yes, Your Honor, it's a segment of

    9   the Department of Commerce.

   10               THE COURT:      But that's not what happened here,

   11   was it?

   12               MR. EVANS:      Yes, Your Honor.

   13               THE COURT:      Okay.

   14               MR. EVANS:      In both cases they started off

   15   with a detention of the aircraft --

   16               THE COURT:      Okay.

   17               MR. EVANS:      -- without any sworn affidavit,

   18   any sworn instrument, which raises our concerns, as we

   19   put in our pleadings, about the entire application of

   20   the Fourth Amendment.          Because in our case the citation

   21   was detained for over six months under the auspices of

   22   a BIS (Bureau of Industry and Security) investigation.

   23   And then when BIS was finished with this inquiry and

   24   concluded that nothing untoward was happening with the

   25   aircraft, the aircraft was summarily released to Mr.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 26 of 87 PageID #: 326

                                                                                26

    1   Coleman and his colleagues for prosecution.                 And so

    2   that's how the aircraft are being detained for an

    3   extended period of time.

    4               THE COURT:      Okay, this department released its

    5   hold on the airplane?

    6               MR. EVANS:      Yes, Your Honor.

    7               THE COURT:      At that point could your client

    8   have flown off to Hawaii in it or wherever they want to

    9   go?

   10               MR. EVANS:      If they had any understanding as

   11   to when that was going to occur, Your Honor,

   12   conceivably.      But basically, they were informed, "We're

   13   finished with your aircraft, and if you need to have --

   14   if you would like to, you know, have anything to do

   15   with your aircraft, go see Mr. Coleman and his

   16   colleagues because we turned it over to the State of

   17   Texas."

   18               THE COURT:      Okay.

   19               MR. EVANS:      So that was uninterrupted

   20   continued detention of the aircraft.

   21               THE COURT:      Okay.      So that's something that

   22   precedes this.       But that really -- the issues you

   23   raised about a Fourth Amendment violation, that's not

   24   the State of Texas.         The State of Texas did not do

   25   that; correct?

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 27 of 87 PageID #: 327

                                                                                27

    1               MR. EVANS:      Correct, Your Honor.

    2               THE COURT:      So, I mean, I appreciate the

    3   background information.            But to the extent you may

    4   claim a constitutional violation, that would be by a

    5   department of the Federal Government that is not before

    6   the Court right now; is that correct?

    7               MR. EVANS:      Yes, Your Honor.

    8               THE COURT:      We are here simply on the

    9   forfeiture proceeding under Texas Code of Criminal

   10   Procedure 59; correct?

   11               MR. EVANS:      Yes, Your Honor.

   12               THE COURT:      All right.         And I am analyzing --

   13   I'm not discounting any of the prior statements or

   14   concerns that you have made regarding whether those

   15   investigations by a department of the Federal

   16   Government are valid or not.               I don't need to focus on

   17   that to make a decision in this case; correct?

   18               MR. EVANS:      No, Your Honor, I just wanted the

   19   Court to be aware of --

   20               THE COURT:      Yes.

   21               MR. EVANS:      -- the process that was involved.

   22   And actually, the first step that the State took was to

   23   articulate in the Price affidavit what we still

   24   consider to be a complete absence of probable cause to

   25   continue the detention of the aircraft.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 28 of 87 PageID #: 328

                                                                                    28

    1               THE COURT:      Okay, thank you.                Is there

    2   anything else you wanted to add?

    3               MR. EVANS:      No, Your Honor, thank you.

    4               THE COURT:      Okay.      I want to now shift --

    5   these are some questions that I have.                       And then I do

    6   want to let you all have, when I get through this, an

    7   opportunity for you all to kind of go back to your

    8   mainline arguments in the case.                 Although you may, if

    9   you've already made some of those comments, you might --

   10   I mean, I'll let you decide how you want to offer your

   11   arguments.      And if I hear some repetition, that's fine.

   12                     But I now want to go back to -- I'm

   13   leaving this concept of probable cause and now I'm

   14   focusing, though, on this statute, Code of Criminal

   15   Procedure, Article 59.           Let me make sure we're clear.

   16   Mr. Coleman, is there any question that that is the

   17   statute that I am obligated to follow if I am to grant

   18   a forfeiture of these planes?

   19               MR. COLEMAN:       That is correct, Your Honor.

   20               THE COURT:      Because, as a federal court

   21   sitting in Texas, I have to apply the law of the state;

   22   correct?

   23               MR. COLEMAN:       That's correct, Your Honor.

   24               THE COURT:      All right.         Is there any

   25   disagreement in that concept, Mr. Bishop and Mr. Evans?

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 29 of 87 PageID #: 329

                                                                                 29

    1               MR. BISHOP:       No, Your Honor.

    2               MR. EVANS:      No, Your Honor.

    3               THE COURT:      Okay.      Now, there is something

    4   that has come to my attention that was not briefed by

    5   either party -- either side, I should say.                     And

    6   certainly, I'm going to raise this now.                     And if you all

    7   need some additional time to submit some follow-up

    8   briefs, I'm certainly going to allow it.

    9                     But since you've told me that I must

   10   follow Article 59 of the Texas Code of Criminal

   11   Procedure, I'm mindful of the fact that under Article

   12   59.04(b) of that statute, a forfeiture proceeding --

   13   it says, "A forfeiture proceeding commences under this

   14   chapter when the attorney representing the state files

   15   a notice of the seizure and intended forfeiture in the

   16   name of the state with the clerk of the District Court

   17   in the county in which the seizure is made."

   18                     Now, my question, Mr. Coleman, you are the

   19   attorney who filed this on behalf of the State and you

   20   filed it in the district clerk in Polk County; is that

   21   correct?

   22               MR. COLEMAN:       That's correct, Your Honor.

   23               THE COURT:      All right.         And it was removed to

   24   Federal Court, we've discussed that.

   25                     Question:       Was the seizure of either of

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 30 of 87 PageID #: 330

                                                                                   30

    1   these two planes made in Polk County?

    2               MR. COLEMAN:       No, they weren't, Your Honor.

    3   However, my understanding of Chapter 59 -- and forgive

    4   me for not being able to cite the exact portion of 59

    5   where it states this -- is that the State is also

    6   entitled to bring a forfeiture action in the county in

    7   which a criminal action could be pursued, if we chose

    8   to pursue it.       And forgive me again, I don't have that

    9   statute in front of me.

   10               THE COURT:      Okay, I understand.

   11                     And let me just ask a generic question

   12   here.    I don't see it pled, I don't see it in an

   13   affidavit, so I'm just asking, is there -- because if I

   14   were even to allow you to replead, could you in good

   15   faith replead and perhaps even proffer evidence that

   16   either of these two planes were ever in Polk County,

   17   flew over Polk County?           Do you have any evidence of

   18   that or anything you could plead?

   19               MR. COLEMAN:       Well, Your Honor, certainly I

   20   would ask that the Court allow me, if you are so

   21   inclined, to supplement my -- or amend my pleading.

   22   But I'll concede that these planes, to my knowledge,

   23   have never been to Polk County.

   24               THE COURT:      Okay, that's fine.              The reason I

   25   ask that, there are a couple of cases.                      In fact, my

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 31 of 87 PageID #: 331

                                                                                   31

    1   good friend, Judge Zeke Zbranek, over in Liberty County

    2   utilized this statute to forfeit a motorcycle.                    And the

    3   Court of Appeals reversed him under this very article,

    4   saying, "As we (the Court of Appeals) read Article

    5   59.04 of the Texas Code of Criminal Procedure, Notice

    6   of Seizure and Intended Foreclosure must be filed in

    7   the District Court in the county in which the seizure

    8   was made."      And so the seizure of that Harley Davidson

    9   motorcycle was deemed inappropriate.                    That case, by the

   10   way, is cited 1976        Harley Davidson Motorcycle vs.

   11   State of Texas, 106 S.W.3d, 398.

   12                     There is also the case of Martinez vs.

   13   State, which is 893 S.W.2d, 304, where it states, again

   14   using this same article, "The State shall commence

   15   proceedings within 30 days of seizure and it must be in

   16   the Notice of Seizure and Forfeiture" -- which is what

   17   the underlying pleading is here -- "must be filed with

   18   the clerk of the District Court in the county in which

   19   the seizure is made."          And in that case the State of

   20   Texas asked the judge to go forward.                    And the Court of

   21   Appeals said no and, "We hold that the jurisdiction of

   22   forfeiture is governed by statute and notice must be

   23   filed as prescribed by the statute in the county where

   24   the property was seized, reversed and rendered."

   25                     Again, I'm going let you all, if you need

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 32 of 87 PageID #: 332

                                                                                32

    1   it -- and you may not have been expecting this today, I

    2   don't know, and I'll let you all comment, too --

    3   provide the Court with some supplemental briefing on

    4   this.    But, I mean, how do I get around that statute?

    5               MR. COLEMAN:       Your Honor, if I may respond.            I

    6   was able to find at least a couple of references under

    7   Chapter 59 that talk about filing a forfeiture statute

    8   or filing a forfeiture action in the county in which

    9   the venue exists for prosecution.

   10                     I'll direct the Court to -- well, before I

   11   direct the Court to those specific citations in Chapter

   12   59, I'd like to direct the Court to our Notice of

   13   Seizure and Intended Forfeiture chapters -- or paragraph

   14   6 and paragraph 7.        Under paragraph 6, we allege, under

   15   Chapter 59.023 of the Code of Criminal Procedure -- in

   16   the alternative, we allege a suit for what's called

   17   "proceeds" under Chapter 59.               My understanding is that

   18   not only can you have a forfeiture action for the

   19   property, but for a financial -- or for the proceeds

   20   assigned to this particular criminal action.

   21                     And under Chapter 59.023, paragraph

   22   (a)(3), it says specifically that an action may be

   23   brought in "the county in which venue existed for

   24   prosecution of an underlying offense for which the

   25   property is subject to forfeiture."                   That's one

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 33 of 87 PageID #: 333

                                                                                33

    1   reference in Chapter 59 of an instance where we --

    2               THE COURT:      What was that last citation?

    3               MR. COLEMAN:       It was 59.023.

    4               THE COURT:      Wait.

    5                     (Pause)     Suit for Proceeds?

    6               MR. COLEMAN:       Yes, sir.

    7               THE COURT:      Is this a Suit for Proceeds?

    8               MR. COLEMAN:       We've pled that, Your Honor, in

    9   the alternative under paragraph 6.

   10               THE COURT:      It said proceeds were gained --

   11   well, proceeds gained from the commission of an

   12   offense, wouldn't that be something like, if they sold

   13   some cocaine or marijuana or meth or some other

   14   horrible drug and they sat there with a pile of money,

   15   you could go after that pile of money?

   16               MR. COLEMAN:       In the traditional sense, Your

   17   Honor.    However, the State's position is that the term

   18   of "proceeds" is not limited to that instance.                 In

   19   fact, the money laundering statute under Chapter 34

   20   refers to either financing or investing in a financial

   21   enterprise or property.

   22               THE COURT:      Okay.

   23               MR. COLEMAN:       And that would be the State's

   24   position is that "proceeds" is expanded to fit that

   25   definition.

                                    EDWARD L. REED
                                    9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 34 of 87 PageID #: 334

                                                                                34

    1               THE COURT:      But right now, in terms of -- and

    2   I have to admit, and I welcome additional briefing on

    3   this subject, but proceeds, a Learjet or a Cessna jet

    4   sitting on a runway would not be proceeds; is that

    5   fair?

    6               MR. COLEMAN:       Your Honor, I would respectfully

    7   disagree with the Court on that.                 It's the State's

    8   position that that particular aircraft was the proceeds

    9   of either investing in or financing this scheme --

   10               THE COURT:      Okay.

   11               MR. COLEMAN:       -- this criminal enterprise that

   12   consisted of a sham trust that turned over what is

   13   referred to in Chapter 15 of the Code of Federal

   14   Registry, Section 740.15 -- which turned over

   15   effectively operational control to a non-citizen, Your

   16   Honor.

   17               THE COURT:      Okay.

   18               MR. COLEMAN:       I would also like to direct the

   19   Court's attention to paragraph 7 of our Notice of

   20   Seizure, which again pleads in the alternative that

   21   under Chapter -- well, while it's not specifically

   22   cited here, under Chapter 59.022 of the Code of

   23   Criminal Procedure, the forfeiture statute, it talks

   24   about property that had been removed from the state.

   25   Again, under paragraph B3, there is another reference

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 35 of 87 PageID #: 335

                                                                                35

    1   that a forfeiture action could be brought in the

    2   county in which venue existed for prosecution of the

    3   underlying offense, for which the property is subject

    4   to forfeiture.

    5               THE COURT:      Okay.      This property has not been

    6   removed from the State of Texas, though, I mean; right?

    7   I mean, it's in Brownsville or some place; right?

    8               MR. COLEMAN:       Yes, Your Honor, currently.          The

    9   State's position is that it had been removed from the

   10   state.    And even more than that, Judge, there are at

   11   least two references in this Chapter 59 statute that

   12   talks about a forfeiture being able to be brought in a

   13   county in which the underlying criminal offense could

   14   have been prosecuted.

   15                     It's the State's position that it is not

   16   an offense -- it is -- the statute, in its intent,

   17   legislative intent, is not offended by use being able

   18   to bring a forfeiture action in the county in which we

   19   could have otherwise prosecuted the defendant for the

   20   underlying offense.

   21               THE COURT:      Yeah, I appreciate your comment.

   22   I would just note, Article 59.022 subpart (a) says,

   23   "This article applies to contraband, other than real

   24   property, that is determined to be located outside of

   25   this state."      So I think right now this property is not

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 36 of 87 PageID #: 336

                                                                                36

    1   outside of the state; is that fair?

    2               MR. COLEMAN:       That's correct, Your Honor.

    3               THE COURT:      Okay, I appreciate your comments

    4   on that.     Again, I may have sprung this issue on you

    5   all because I didn't see it briefed, and I do welcome

    6   additional briefing on it by both sides, but I'll allow

    7   the defendants to make comment about this issue that

    8   I've raised.

    9               MR. EVANS:      May it please the Court, Your

   10   Honor?

   11               THE COURT:      Yes.

   12               MR. EVANS:      We agree that -- we raised this

   13   issue in our Motion to Dismiss on behalf of the

   14   Citation in somewhat of a circuitous manner because we

   15   styled it as improper venue.

   16               THE COURT:      Well, we're going to talk about

   17   that in a minute, but go ahead.

   18               MR. EVANS:      And we remain perplexed, Your

   19   Honor, as to how the State saw fit to bring suit in

   20   Polk County to begin with.             Polk County has --

   21               THE COURT:      Is this substantive or procedural?

   22               MR. EVANS:      I think it's a little bit of both,

   23   Your Honor.

   24               THE COURT:      Uh-huh.

   25               MR. EVANS:      Because in our view, the aircraft

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 37 of 87 PageID #: 337

                                                                                37

    1   was clearly seized in Southern Texas, in Cameron County.

    2               THE COURT:      The Cessna was?

    3               MR. EVANS:      Yes, Your Honor.

    4               THE COURT:      Do you know about the Learjet?

    5   Was it also seized down there?

    6               MR. BISHOP:       Your Honor, both of them were

    7   seized at the Brownsville Airport, which is Cameron

    8   County.

    9               THE COURT:      Okay, that's all I need to know,

   10   yeah.     Okay, good.     Continue on.

   11               MR. EVANS:      And the citation was subsequently

   12   relocated by the State or by BIS.                  I think it was

   13   probably BIS at the time, from Brownsville to Harlingen.

   14               THE COURT:      Who did that?

   15               MR. EVANS:      It was either the Bureau of

   16   Industry and Security or it was --

   17               THE COURT:      Okay.

   18               MR. EVANS:      I suspect they had control over

   19   the aircraft at the time.             This is Mr. Mr. McMenamin,

   20   which appears in the e-mail the Court referred to.

   21               THE COURT:      Okay.

   22               MR. EVANS:      And so our reading is consistent

   23   with the Court's interpretation that the suit should

   24   have been brought in the Southern District -- you know,

   25   in the county in which the seizure took place.                  So that

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 38 of 87 PageID #: 338

                                                                                     38

    1   would be Cameron County, and that we don't see how

    2   venue would be proper in Polk County.                       And also, even

    3   if the aircraft -- well, none of these underlying

    4   activities, Your Honor, took place or could have had

    5   some type of criminal impact in Polk County.                       Because

    6   to the extent the State is complaining about the manner

    7   in which the aircraft was held in trust by a non-U.S.

    8   citizen, that goes squarely to the FAA and how it

    9   orchestrates and permits the ownership of aircraft by a

   10   non-U.S. citizen.

   11               THE COURT:      If we assume for the sake of the

   12   argument -- and I think in considering pleadings, I

   13   must take as alleged whatever is true -- your Cessna

   14   plane you represent was registered improperly in

   15   violation of every single federal aviation regulation

   16   known to the United States Government.                       Let's just

   17   assume that, okay?        Therefore, it needs to be seized;

   18   right?

   19                     Under this statute, the Notice of

   20   Forfeiture and Seizure would have to be filed in the

   21   county where the plane was seized, and that's assuming

   22   that it violated all the regulations of FAA?

   23               MR. EVANS:      That is exactly our understanding,

   24   Your Honor.

   25               THE COURT:      Okay.      So that the State of Texas,

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 39 of 87 PageID #: 339

                                                                                    39

    1   which presumably operates in all 254 counties, and

    2   their U.S. Attorneys that also operate -- you know, we

    3   have four districts, and their U.S. Attorneys, if they

    4   were working in conjunction with either state

    5   prosecutors or federal prosecutors, they could come in,

    6   in one of 254 counties in Texas and seize -- file it

    7   within 30 days after they seized it in whatever of the

    8   254 counties; correct?

    9               MR. EVANS:      Yes, Your Honor.                In fact, if I

   10   could point out, this doesn't relate to this

   11   proceeding, but in an unrelated case that's exactly

   12   what the State has done.            They seized a Hawker aircraft

   13   worth about two and a half million dollars on the

   14   ground at Hobby Airport.            In that case, that case was

   15   properly filed in Harris County, Texas.

   16               THE COURT:      Okay.

   17               MR. EVANS:      Because the aircraft that was

   18   seized, it's physical location was Hobby Airport in

   19   Harris County.       That case has been removed to the

   20   Southern District.

   21               THE COURT:      True.

   22               MR. EVANS:      So that tracks Rule 59, in our

   23   view, as far as where the proceeding should have been

   24   brought.

   25               THE COURT:      So, under that situation, then,

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 40 of 87 PageID #: 340

                                                                                40

    1   the Court -- if that was filed in 30 days and it is

    2   removed to Federal Court and assuming everything else

    3   is appropriate to issue a seizure and forfeiture, the

    4   Federal Court in the Southern District could so order;

    5   correct?

    6               MR. EVANS:      Yes, Your Honor, presumably.

    7               THE COURT:      Okay.

    8                     All right.       Mr. Bishop, do you have any

    9   further comments on that?

   10               MR. BISHOP:       Well, I don't want to echo what

   11   Gary just said, but I do think that even though this

   12   wasn't in the briefing, the fact that there was not a

   13   Notice of Seizure filed in -- and it would either be

   14   in Cameron County, or I think Harlingen is in Willacy

   15   County, one of those two counties, wherever the State

   16   seized the plane -- within 30 days, because they did

   17   not do that and because we know neither aircraft has

   18   been removed from the state, and I think the idea that

   19   somehow these aircraft are proceeds, number one, I

   20   don't think it applies, and even if it did apply,

   21   wouldn't allow for these notices to be filed in Polk

   22   County.     Because of the notice of -- before we even get

   23   to all the other questions, the Notices of Seizure that

   24   were filed on their face and according to Chapter 59,

   25   are defective.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 41 of 87 PageID #: 341

                                                                                     41

    1               THE COURT:      I'm curious.           I asked that

    2   question, is it procedural or substantive?                      And again,

    3   I've been kind of holding off on this 12(b)(6)

    4   analysis.     But it seems like every time we kind of

    5   start rubbing up on it, you know.                  And I kind of saved

    6   12(b)(6) for last, you know, but we kind of keep

    7   rubbing on it a little bit here.                 Would that be

    8   something that in a Notice of Seizure you would have to

    9   plead and then offer some evidence on?                      I'm talking

   10   about the seizure part.

   11               MR. BISHOP:       Well, you mean in --

   12               THE COURT:      In other words, to ask a Court to

   13   seize a plane, you would have to say, "Court, we're

   14   asking to seize this plane and forfeit it, and that's

   15   what this pleading is.           And yes, we filed it in Polk

   16   County because that's where the plane was seized."

   17   Would that be part of the element of proof you would

   18   have to prove -- you would have to make in order to be

   19   successful in a forfeiture and seizure proceeding?

   20                     I know I'm asking these question and maybe

   21   I need to give you guys little more time to brief this

   22   for me, but I'm just asking, what do you think?

   23               MR. BISHOP:       Well, I think it is, Judge, and I

   24   think that Chapter 59 is clear that 30 days in the

   25   county, and --

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 42 of 87 PageID #: 342

                                                                                42

    1               THE COURT:      I mean, I think of a lot of other

    2   pleadings or like conditions precedent have been -- all

    3   that stuff has to be pled before you can hit pay dirt

    4   on your deceptive trade practice claim or whatever it

    5   is you're seeking.        Do you know what I mean?            It's

    6   part of the elements of proof to get to a successful

    7   resolution for the plaintiff.

    8               MR. BISHOP:       That's right, Judge.          And I think

    9   that because in this instance the notice was not filed

   10   under 5904, and I haven't briefed it --

   11               THE COURT:      I understand.

   12               MR. BISHOP:       -- but I certainly don't believe

   13   that any of the exceptions or in other circumstance

   14   provisions of that code, of Chapter 59, would take it

   15   out of that.      I do think that because they didn't do

   16   that, they could never be successful under Chapter 59.

   17               THE COURT:      Mr. Coleman, would there be -- I

   18   can't think of a way to put the cork back into the

   19   champagne.      Is there -- you know, and I'm rubbing up on

   20   this 12(b)(6) issue, I've been saving it for last, but

   21   is there some way, if you were allowed to replead, you

   22   could ever replead facts that would in good conscience

   23   allege that the plane was seized in Polk County or any

   24   other county within the Beaumont Division of the

   25   Eastern District of Texas?

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 43 of 87 PageID #: 343

                                                                                   43

    1               MR. COLEMAN:       Well, first of all, Your Honor,

    2   I'd like to point out that in paragraph 1 and paragraph

    3   2 of the Notice of Seizure, under paragraph 1 it says

    4   this proceeding is brought by virtue of Chapter 59 of

    5   the Code of Criminal Procedure.                 It doesn't limit

    6   itself to any one specific section of Chapter 59.                     It

    7   just says by virtue of Chapter 59.

    8                     Paragraph 2 goes on to state that

    9   jurisdiction is conferred by virtue of not only the

   10   Texas Constitution, but also Article 59 of the Code of

   11   Criminal Procedure.

   12                     So, if it's pled, at least the condition

   13   precedent, in my opinion, it's pled generally or

   14   broadly here, Your Honor.             And if the Court is not

   15   inclined to go along with the argument of jurisdiction

   16   is conferred under Chapter 59.04(b), then again

   17   alternatively, the State has pled --

   18               THE COURT:      The proceeds.

   19               MR. COLEMAN:       -- the proceeds under 59.023 of

   20   the Code of Criminal Procedure, which clearly allows a

   21   suit to be brought in the county in which the criminal

   22   prosecution could have been sustained.

   23               THE COURT:      Okay, I may allow both sides some

   24   additional time to file some supplemental briefing on

   25   this, if you think it would be helpful.                     I know time is

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 44 of 87 PageID #: 344

                                                                                 44

    1   of the essence with these planes.                  If I were to allow

    2   that, would seven days be sufficient amount of time for

    3   you all to get in some supplemental briefing on this to

    4   the Court?

    5               MR. COLEMAN:       That's enough time for the

    6   state, Your Honor.

    7               MR. EVANS:      Certainly, Your Honor, for the

    8   citation.     I don't want to speak for Mr. Bishop.

    9               MR. BISHOP:       That's plenty of time, Judge.

   10   Thank you.

   11               THE COURT:      Okay.      I just raise this point.

   12   Now, I do want to just ask something, and maybe this

   13   is overkill, I don't know, but I ask this to the

   14   defendants.      Under your 12(b)(2) -- your 12(b)(2)

   15   motion, I must say, isn't this an in rem action?

   16               MR. EVANS:      It is absolutely an in rem action,

   17   Your Honor.      And, you know, that pleading was filed

   18   very early on.       We have a very short period of time to

   19   file a Motion to Dismiss.

   20               THE COURT:      Didn't want to waive it?

   21               MR. EVANS:      Yeah, we can certainly waive that

   22   with respect -- yeah, it is in rem.                   But I might also

   23   note for the Court that, you know, if the State truly

   24   believes that there is some type of criminal activity,

   25   you know, tearing at the very fabric society, which

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 45 of 87 PageID #: 345

                                                                                45

    1   seems to be the allegation here, it should be noted

    2   that we're not aware of any criminal indictments

    3   against any of the folks that -- you know, they list

    4   these other individuals and entities in the pleading

    5   because they may have a property interest in the

    6   aircraft of some kind or nature.

    7                     But there are no related criminal

    8   proceedings, which I believe it supports what

    9   Mr. Bishop was saying earlier, is that this, you know,

   10   this is an action in conversion and selling of very

   11   valuable assets.        But with respect to the in rem, yes,

   12   Your Honor, it is over the aircraft, and we don't

   13   really reach the issues of personal and specific

   14   subject matter jurisdiction.

   15               THE COURT:      Because an in rem action, really,

   16   jurisdiction of a person is really irrelevant.                   It's

   17   whether the Court has jurisdiction over the thing;

   18   right?

   19               MR. EVANS:      Agreed, Your Honor.

   20               THE COURT:      Okay.      Mr. Bishop, do you have any

   21   further comment on that?

   22               MR. BISHOP:       No, I echo Mr. Evans' comments.

   23               THE COURT:      Mr. Coleman, I don't know that

   24   there is a need to respond to that.                   I think they've

   25   pretty much kind of --

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 46 of 87 PageID #: 346

                                                                                    46

    1               MR. COLEMAN:       If I could just briefly, Your

    2   Honor.     You know, with regard to any criminal

    3   prosecution, I think the operative term that Mr. Evans

    4   used was that he's "not aware of" that there are any

    5   criminal indictments or criminal investigations that

    6   are forthcoming.        But just to be clear, it is not

    7   necessary to have an actual criminal case to proceed

    8   under Chapter 59 of the Code of Criminal Procedure.

    9               THE COURT:      Okay, thank you very much.

   10                     Also, I want to just briefly touch on this

   11   venue issue that's been raised under 12(b)(3).                      Section

   12   1441(a) expressly provides that the proper venue of a

   13   removed action is the District Court of the United

   14   States for the district and division embracing the

   15   place where such action is pending.                   I mean, the

   16   defendants removed this case to me or to this court.

   17   Polk County is in the Beaumont Division of the Eastern

   18   District of Texas.        Again, is there really -- is the

   19   venue really disputed here?

   20               MR. EVANS:      No, Your Honor.

   21               LAW CLERK:      The Lufkin Division.

   22               THE COURT:      Oh, excuse me, I misspoke.              Thank

   23   you.     We are sitting in Beaumont.               This is a Lufkin

   24   Division case and Clara Brown is my Lufkin Division Law

   25   Clerk.     Actually, she's Judge Ron Clark's law clerk.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 47 of 87 PageID #: 347

                                                                                     47

    1   But Judge Clark is gracious enough to allow me to

    2   utilize her many talents and insights.                      And so this is

    3   a Lufkin case.

    4                     So, for the record whenever I have spoken

    5   of this being in the Beaumont Division, I would like

    6   the record to be clear, I spoke improperly.                      I made a

    7   mistakes.     This is the Lufkin Division, not the

    8   Beaumont Division.        Can we get that clear for the

    9   record?     Any objection to that clarification for the

   10   record?

   11               MR. COLEMAN:       No objection from the State,

   12   Your Honor.

   13               MR. EVANS:      No objection, Your Honor.

   14               MR. BISHOP:       No objection.

   15               THE COURT:      Okay, thank you very much.

   16                     I like Lufkin and I like to try cases up

   17   there, but I guess I was looking at my Beaumont

   18   courtroom here and got carried away with Beaumont for

   19   the purposes.

   20                    All right, but back on the venue issue,

   21   that's really not that big of a deal any more?

   22               MR. EVANS:      No, it's not, Your Honor.

   23               THE COURT:      Okay.

   24               MR. EVANS:      Under the Federal Rules, there are

   25   just precious few opportunities to raise concerns over

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 48 of 87 PageID #: 348

                                                                                48

    1   where the case was removed.              You know, in our view, it

    2   should have been brought in Cameron County and it would

    3   have been removed to the Southern District.                 So it was

    4   our way of going about and trying to raise that issue.

    5               THE COURT:        Of course.

    6               MR. EVANS:      We don't want to be viewed as

    7   trying that issue by consent.

    8               THE COURT:      Right.       Well, ultimately, on

    9   decisions like this, this is why I want to clear away

   10   some of this stuff so we know what we need to focus our

   11   attention on and not, because I don't want any motions

   12   lingering on that don't get addressed.

   13                     So, Mr. Bishop, on the 12(b)(3)?

   14               MR. BISHOP:       I will adopt what Mr. Evans said.

   15               THE COURT:      Okay.      And on the 12(b)(1), while

   16   we're just kind of talking about this, now, the

   17   argument is that there is no case or controversy

   18   because the issues are no longer alive because the

   19   airplane's ownership and operation is legal and

   20   complies with FAA regulations.                Well, that's part of

   21   what the State is saying is not appropriate.                 I mean,

   22   that's -- am I missing something on that?

   23               MR. BISHOP:       Judge, no, I think you are

   24   exactly right, and I think the issues, I think my

   25   motion and Gary's are similar on that point and make

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 49 of 87 PageID #: 349

                                                                                    49

    1   essentially the same point that, look, the FAA scheme

    2   is entirely legal and valid because both of these

    3   aircraft have been registered under that.

    4               THE COURT:      But in terms of dismissing a case

    5   under 12(b)(1) when the State is saying, well, there

    6   are some issues with regard to the legality and the

    7   compliance of FAA regulations, I mean, it would be

    8   difficult for the Court to dismiss under 12(b)(1),

    9   don't you think?

   10               MR. BISHOP:       Well, yes.         And I might suggest

   11   that 12(b)(6) would be the more appropriate dismissal.

   12   And I think that what I had both read and heard from

   13   the State --

   14               THE COURT:      Is that there is a failure to

   15   state a claim?

   16               MR. BISHOP:       That's correct.               And the claim

   17   that they have stated is not that there is anything

   18   wrong with these registrations in and of themselves.

   19   It is simply because they are registered as non-citizen

   20   trusts, therefore, they are illegal.                    And that simply

   21   doesn't give rise to any criminal offense, much less

   22   forfeiture or seizure under Chapter 59.

   23                     So I do think it's important -- and I

   24   understand that the Court will look at the pleadings,

   25   but I think it's important to note that what we have

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 50 of 87 PageID #: 350

                                                                                      50

    1   here is simply a blanket claim, and I think Mr. Coleman

    2   mentioned it's a sham trust, a scheme that turned over

    3   operational control to a non-citizen.                       That's what he

    4   mentioned in argument.

    5                     But, Judge, there is no allegation of what

    6   makes either trust a sham trust.                 And in fact, what we

    7   know is that --

    8               THE COURT:      Well, that would be more of a

    9   Iqbal Twombly argument, which should come under

   10   12(b)(6), not under 12(b)(1).               Fair?

   11               MR. BISHOP:       I agree, Your Honor.

   12               THE COURT:      So, just so I can kind of clear my

   13   mind of this, really, there is no need really for the

   14   Court to focus on, with all respect, the 12(b)(1),

   15   12(b)(2) and 12(b)(3) positions in your Motions to

   16   Dismiss; is that fair?

   17               MR. BISHOP:       Yes, that's fair, Judge.

   18               THE COURT:      And Mr. Evans, I think you agree

   19   with that?

   20               MR. EVANS:      Agreed, Your Honor.

   21               THE COURT:      Okay.      Mr. Coleman, I think that

   22   we don't we need to have argument on 12(b)(1) --

   23               MR. COLEMAN:       No.

   24               THE COURT:      -- 12(b)(2) and 12(b)(3).                Do you

   25   agree?

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 51 of 87 PageID #: 351

                                                                                51

    1               MR. COLEMAN:       I agree, Your Honor.

    2               THE COURT:      All right.         Now, okay, I'm sorry,

    3   I may have thrown everybody's rhythm off a little bit.

    4   I've talked about some things -- asked questions about

    5   some things, I should say, that bump up on 12(b)(6) and

    6   I've heard various attorneys here make reference to it.

    7                     I guess that you all may want to focus on

    8   the 12(b)(6) motion, but I'm also going to, as they

    9   said in the television show at the end of THE OUTER

   10   LIMITS, "We now return control of your television set

   11   to you."     I don't know if you remember that, but I now

   12   turn control of this hearing over to you all and let

   13   you make your comments.            Now, a lot probably of your

   14   arguments may have already been made, I'm not sure, but

   15   that's okay.      We've had discussion on some things that

   16   were of concern to me on the front end.

   17                     Mr. Coleman, would you like to proceed?

   18   Actually, I think it would probably be best to --

   19               MR. COLEMAN:       It's their motion, Your Honor.

   20   I'm happy to respond.

   21               THE COURT:      It's their motion, that's correct.

   22               MR. COLEMAN:       I'm happy to respond.

   23               THE COURT:      And why don't we -- let's focus on

   24   the Motion to Dismiss.           The Motion to Remand has been

   25   withdrawn, and let's talk about the Motion to Dismiss.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 52 of 87 PageID #: 352

                                                                                      52

    1   And then after that, I will let you all go ahead, since

    2   you are here, and talk to me about your Protective

    3   Order and the Motion for Access, should that be

    4   necessary.      All right.

    5               MR. BISHOP:       Thank you, Judge.

    6                     With respect to the 12(b)(6), I'll try not

    7   to rehash everything that's been said both today and a

    8   couple of weeks ago.          But I think that the reason the

    9   dismissal is proper under 12(b)(6) is there simply is

   10   nothing in the pleading, no allegation that gives them,

   11   that stated a claim upon which relief can be granted.

   12                     The relief that they want is forfeiture of

   13   the aircraft.       And the only allegation that they have

   14   made, I'd say, with any facts behind it is that these

   15   aircraft, in both cases, are registered and owned

   16   through a non-citizen trust.               That's it.          That's the

   17   only thing that is in their pleading.                       They claim that

   18   because they are owned through a non-citizen trust,

   19   that that links these aircraft into the criminal

   20   statutes that they cited and also somehow is a

   21   violation of export law, without providing any details

   22   of that.     That's simply not the case.

   23                     And Mr. Evans mentioned earlier that he

   24   did a quick search of just five trust companies and

   25   found almost 10,000 aircraft that are registered

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 53 of 87 PageID #: 353

                                                                                 53

    1   through these trusts.          The FAA regulations set out how

    2   these trusts need to be set up.                 And I know at least in

    3   my case, and I think in Gary's aircraft as well, we've

    4   attached to our motion a letter from the Office of

    5   Counsel of the FAA in which Mr. Webster, Senior

    6   Attorney for the FAA, reviewed the trust documents,

    7   reviewed the filings, the ownership structure, and

    8   specifically approved the trust documents for the

    9   Learjet.

   10                     So what we know is that the non-citizen

   11   trust is commonly used, and the whole point of the

   12   non-citizen trust is such that a non-U.S. citizen can

   13   registered an aircraft in the United States through the

   14   FAA and get an N number, a tail number.                     So, of course,

   15   the aircraft is used and controlled by a non-citizen.

   16   That's the point of the non-citizen trust.

   17                     Mr. Coleman says that's a violation of

   18   export laws because now the aircraft is controlled by a

   19   non-citizen.      So it's a nonsensical circular argument

   20   that really goes back to the fundamental flaw, which is

   21   the State's idea that any aircraft -- and this must be

   22   their idea -- that any aircraft registered through the

   23   non-citizen trust ownership regime somehow is a sham

   24   trust and a criminal enterprise and subject to seizure,

   25   forfeiture, and auction by Polk County.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 54 of 87 PageID #: 354

                                                                                   54

    1                     There is no basis for that in the law.

    2   Even if every fact that is in Mr. Price's affidavit --

    3   and a lot of them are totally irrelevant anyway.                     But

    4   even if all the facts are taken as true, there simply

    5   is no legal basis for forfeiture of the aircraft.                     It's

    6   complete.     The registration is valid, the registration

    7   mechanism and regime is provided under federal law and

    8   FAA regulations, and it was specifically, I'll say,

    9   approved by the Office of Counsel.

   10                     So I think it's important not only for my

   11   client that obviously needs his aircraft released,

   12   which has been entirely unlawfully seized and kept for

   13   the better part of a year now, but I think it's also

   14   important that this case be dismissed to prevent the

   15   MANY other aircraft from being seized on the very same

   16   grounds.

   17                     So, for those reasons -- and Mr. Evans may

   18   want to speak some to his aircraft or generally, but

   19   for those reasons, Judge, a dismissal under 12(b)(6) is

   20   the proper dismissal in this case.

   21               THE COURT:      Okay.      Mr. Evans.

   22               MR. EVANS:      May I have a change of venue to

   23   the podium?

   24               THE COURT:      You certainly may.              That's kind of

   25   hard on -- you know, when I got in here, we had these

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 55 of 87 PageID #: 355

                                                                                       55

    1   tables going in an opposite direction and I saw about

    2   half the lawyers were sitting through these proceedings

    3   like this, because their backs were to me.                      That's

    4   terribly uncomfortable.            So I changed it.            So now

    5   everybody can kind of at least look in this direction

    6   without having to strain their neck.

    7                     But I notice when people -- you have to

    8   speak in these microphones and it's hard to bend over

    9   and it gets a little tiring.               So that's what the podium

   10   is for.

   11               MR. EVANS:      I thank you, Your Honor.               And my

   12   cervical spine thanks you.

   13                     Your Honor, I don't want to repeat

   14   anything Mr. Bishop had to say, other to say I agree

   15   100 percent with his comments about the system.                         I've

   16   been very privileged to be involved in aviation for 48

   17   years.    About 24 of those years was involved -- I was

   18   what they call a line pilot out there flying these

   19   types of aircraft every day, including the predecessor

   20   to the Learjet and also the predecessor to the Cessna

   21   Citation.     They are marvelous business assets, and both

   22   of these companies use these aircraft specifically for

   23   business purposes, hence Mr. Price's comment that they

   24   seem to be an executive configuration.

   25                     Well, clearly, they are.                  And just as

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 56 of 87 PageID #: 356

                                                                                56

    1   clearly, they are not dope jets.                 And I think based on

    2   the e-mail traffic, it's pretty clear also that Polk

    3   County and others saw a very large ray of dollar signs

    4   when they saw these aircraft tracking their previous

    5   efforts with oilfield type of tooling that have been

    6   confiscated and sold to benefit various law enforcement

    7   agencies.

    8                     But I'd like to visit just for a second,

    9   Your Honor, on the --

   10               THE COURT:      Before you do that, just so I'm

   11   clear, for a number of years you've represented people

   12   who own these types of aircraft?

   13               MR. EVANS:      Yes, Your Honor.

   14               THE COURT:      And, you know, most people go

   15   about their day-to-day business when they are flying on

   16   business, they fly commercial airlines and they hope

   17   and pray that they get to be in either group one or

   18   group two, or they are flying Southwest and they hope

   19   they don't get like number 78 or something.                 Right?

   20               MR. EVANS:      Absolutely, Your Honor.

   21               THE COURT:      But then there are some people,

   22   business executives and what have you, who, I'm not

   23   saying their time is more valuable than anybody else's,

   24   but their time is pretty valuable and they need to get

   25   to where they are going in order to do business deals

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 57 of 87 PageID #: 357

                                                                                     57

    1   that create jobs and promote commerce.                      Is that fair?

    2               MR. EVANS:      Absolutely, Your Honor.              In fact,

    3   this is a large segment.            We've had our firm -- we are

    4   a law firm that deals almost exclusively with aviation

    5   matters.     And we formed it in 1999 in Texas.                   And we've

    6   dealt -- I've had the opportunity to serve as a trustee

    7   for an aircraft owned by a citizen of Mexico.                      They

    8   didn't have time to wait on a bank, so I held my hand

    9   up and I said, "Hey, you want me to be the Trustee?"

   10                     I owned a Citation Mustang for a year and

   11   a half.     And then they said, "We're going to sell it."

   12                     And I said, "Great, let's go sell it," and

   13   that was history.

   14               THE COURT:      There are a lot of businesses

   15   here in the United States where people from other

   16   countries -- I know the Saudis have invested in the

   17   petrochemical industry down here in Southeast Texas,

   18   and I'm sure they come in to check on their investments

   19   and they probably don't stand in line hoping to get

   20   Group Number 1 and Group Number 2, do they?

   21               MR. EVANS:      No, they don't, Your Honor.               As a

   22   matter of fact, many, many large -- even large and

   23   small corporations use aircraft.                 I could cite to the

   24   Court all sorts of statistics that talk about business

   25   productivity.       And when you're talking about the soft

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 58 of 87 PageID #: 358

                                                                                58

    1   dollars and the significant amount of time and expense

    2   involved with executive time, that even though there is

    3   a substantial expense associated with these aircraft,

    4   that it operates to the net benefit of these

    5   corporations.

    6               THE COURT:      Now, I'm not suggesting any of

    7   your clients would be involved in this, but I'm sure

    8   there are some people out there who use these planes,

    9   these jets to bring cocaine and heroin and meth up to

   10   the United States.

   11               MR. EVANS:      Unfortunately, that's true, Your

   12   Honor.

   13               THE COURT:      And they probably use it for money

   14   laundering and other things; correct?

   15               MR. EVANS:      Doubtlessly.

   16               THE COURT:      But the FAA regulations that are

   17   in play here, do they say, "Well, since somebody might

   18   use a plane illegally, we're not going to allow

   19   foreigners to open up these trusts and have planes that

   20   they can fly to the United States," and what have you?

   21               MR. EVANS:      No, Your Honor, there is certainly

   22   no blanket denial in that regard.                  We do have things

   23   like what was referred generically as OFAC, and you

   24   certainly want to make sure that anybody that you're

   25   going to serve as a trustee for is not somebody that's

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 59 of 87 PageID #: 359

                                                                                    59

    1   listed as a potential criminal actor on the OFAC list

    2   and things of that nature, and that's just good

    3   practice.

    4               THE COURT:      If you had, though -- and I'm not

    5   saying any of your clients.              But if there was probable

    6   cause to believe a plane was used for drugs, for money

    7   laundering, or for some other illegal or illicit act,

    8   would you agree that that plane should be seized and

    9   forfeited?

   10               MR. EVANS:      As a substantial supporter of law

   11   enforcement, I would like not to see any aircraft used

   12   for an improper purpose, including drugs.

   13               THE COURT:      I understand that.              But assuming

   14   there is probable cause to believe that that's the

   15   case, a Court using Chapter 59 of the Criminal Code --

   16   Texas Criminal Code could properly have a plane seized

   17   and have it forfeited; correct?

   18               MR. EVANS:      Absolutely, Your Honor.

   19               THE COURT:      Okay.      Go ahead.

   20               MR. EVANS:      And we would just like again to

   21   have the opportunity to allow the owner to explain.                        As

   22   Mr. Price stated in his affidavit, you know, they are

   23   not dope jets and they are in an executive

   24   configuration.       And the folks that we work for, the

   25   folks associated with Ancheta, which is the equitable

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 60 of 87 PageID #: 360

                                                                                     60

    1   owner of our aircraft, that's held in trust on the FAA

    2   registry, just business people using the aircraft for

    3   their own business and personal purposes.                   And they

    4   come up into the United States, they vacation in the

    5   United States, they make investments in the United

    6   States --

    7               THE COURT:      They shop at The Galleria, too.

    8               MR. EVANS:      I'm sure, certainly, Your Honor.

    9   And so it's doing -- and tracking Mr. Bishop's comments

   10   about the exigent nature of the circumstances we have

   11   here, Your Honor, these efforts, which really came

   12   about over about the last year and a half, have created

   13   a substantial dampening of the enthusiasm for citizens

   14   of Mexico to own aircraft and operate them into the

   15   United States.

   16                     We're not aware of any other state other

   17   than Texas that is having to wrangle these cases.                      And

   18   we're up to 12 or 14 aircraft between Mr. Bishop and

   19   our law firm and other law firms.                  We're probably aware

   20   of 12 or 14 cases all in Texas that have to do with

   21   these types of aircraft, unfortunately, having to deal

   22   with these types of circumstances.

   23               THE COURT:      Where are most of those filed?

   24   I'm just curious.

   25               MR. EVANS:      Well, I described to the Court the

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 61 of 87 PageID #: 361

                                                                                      61

    1   other one was seized at Houston Hobby.

    2               THE COURT:      Right, I remember that one.

    3               MR. EVANS:      And that case was filed in Harris

    4   County.     And the other ones I don't believe have gotten

    5   that far.     We're familiar with a bunch of aircraft that

    6   are currently being detained.

    7               THE COURT:      And again, if -- just so I'm

    8   clear, if an aircraft, there is probable cause to

    9   believe, is involved in illegal activity, was seized

   10   in Harris County at Bush Airport, and within 30 days

   11   they filed with the Harris County District Clerk a

   12   Notice of Forfeiture and Seizure, then that would be

   13   in compliance with Article 59 of the Texas Code of

   14   Criminal Procedure; correct?

   15               MR. EVANS:      Yes, Your Honor

   16               THE COURT:      Okay.      Continue.

   17               MR. EVANS:      And I'd just like to address very

   18   quickly, Your Honor, this heavy burden of proof.

   19   Because the State had every opportunity to come in with

   20   an appropriate affidavit from Constable Price in order

   21   to satisfy its heavy burden of proof.                       And that's what

   22   we're saying, in part, on 12(b)(6) to the Court, that

   23   the State has failed to fulfill that burden of proof.

   24                     As we talked about earlier, the party

   25   seeking the forfeiture has the initial burden of

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 62 of 87 PageID #: 362

                                                                                 62

    1   establishing probable cause to believe the property is

    2   subject to forfeiture.           That's the United States vs.

    3   $87,113 in United States Currency.                  I'll admit the

    4   cites, Your Honor, it's in our pleadings already,

    5   unless the Court would like me to.

    6                     To establish probable cause, the

    7   Government must demonstrate a reasonable ground for the

    8   belief of guilt supported by no less than prima facie

    9   proof -- "less than prima             facie proof, but more than

   10   mere suspicion."        And we believe, Your Honor, that

   11   that's what we have set forth in the Price affidavit is

   12   mere suspicion with using words like "possible" and

   13   "belief" and "opinion," that those words do not rise

   14   above the level of mere suspicion.                  That's the same

   15   case I cited to before and then citing other federal

   16   cases as well.

   17                     The evidence, Your Honor, at the initial

   18   filing of this case, must raise more than mere

   19   suspicion.      In other words, the State must prove that

   20   "it is more probable than not that the seized item was

   21   either intended for use in or derived from a violation

   22   of the enumerated offenses in the forfeiture statute."

   23   And that's the -- I don't I could pronounce this --

   24   Vafaiyan, V-a-f-a-i-y-a-n, vs. State case.                  And that's

   25   a Texas appellate case out of Fort Worth.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 63 of 87 PageID #: 363

                                                                                      63

    1                     And we don't believe in this case, Your

    2   Honor, that the State has made any showing of a nexus

    3   between the money and the money laundering, organized

    4   crime, or any other alleged criminal activity that

    5   rises even slightly above the level of mere suspicion

    6   in support of our 12(b)(6), Your Honor.

    7                     If the Court would permit me, also in our

    8   pleadings, we have cited to Arizona vs. United States.

    9   And in that case, Your Honor, it has a very good

   10   discussion about the State not being able to insert

   11   itself in a controversy in which a federal agency has

   12   preempted that entire subject matter.                       States are

   13   precluded from regulating conduct in a field that

   14   Congress has determined must be regulated by its

   15   exclusive governance.          That is Gade, G-a-d-e vs.

   16   National Solid Waste Management Association, 505 U.S.

   17   88, at 115.

   18                     State laws are preempted when they

   19   conflict with federal law, including when they stand

   20   "as an obstacle to the accomplishment and execution of

   21   the full purposes and objectives of Congress."                       That's

   22   Hines vs. Davidowitz, 312 U.S. 52, at 67.                       But that

   23   goes to the entire -- as we set forth in our pleadings,

   24   Your Honor, the Federal Aviation Administration and

   25   occupies the entire space of aircraft registration,

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 64 of 87 PageID #: 364

                                                                                  64

    1   operation, maintenance, repair, including this

    2   architecture.

    3                     We've attached to our pleadings the 2013

    4   Federal Register where the FAA came out and announced

    5   to the world that it continues with the non-citizen

    6   trust arrangement.        And there are typically -- and

    7   these documents are attached to our pleadings, as well,

    8   Your Honor.      There are two documents that set forth the

    9   relationship.       The Trust Agreement, which the equitable

   10   owner of the aircraft, the trustor, conveys the

   11   aircraft in trust to the Trustee, which is the United

   12   States entity.       And that's a number of those -- any

   13   number of those 7,680 aircraft that identified in our

   14   supplement that belong to just five companies that

   15   provided trust services.

   16                     And then typically, you're going to have

   17   one of two documents that accompany the trust, Your

   18   Honor.    One is an Operating Agreement, which allows

   19   the original trustor, the equitable owner, to exercise

   20   operational control over the aircraft.                      And you can

   21   also have a Lease Agreement.               There are just some

   22   nuances associated with how the transaction is handled,

   23   but those are the two primary means of doing it.

   24                     I'd like to just capture a couple of

   25   final points, Your Honor.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 65 of 87 PageID #: 365

                                                                                   65

    1                     We talked about the entire space being

    2   occupied by the FAA.          In our supplement that we filed,

    3   as I mentioned earlier, the aircraft, the Cessna

    4   Citation, because of improper storage of the aircraft,

    5   has suffered not less than $270,000 worth of damage.

    6   We have repeatedly tried to encourage the State and

    7   others, including the Bureau of Industry and Security,

    8   in telling them that you can't just park one of these

    9   aircraft like you would put an automobile in an impound

   10   lot and just let it sit there for years.                      If you do,

   11   you're likely to lose all economic value of the

   12   aircraft.

   13                     And so we have in the repair estimate

   14   that's attached to our supplement, a maintenance

   15   facility said, just for those two items, to remove

   16   those two engines and return them to the manufacturer,

   17   the engine manufacturer for recertification is

   18   $135,000 per engine.          And so we're talking about

   19   improper preservation and storage, leading to

   20   substantial damages, which again goes to the exigency

   21   of the situation that we have here, Your Honor.                      We

   22   don't believe there is probable cause.                      There are no

   23   other criminal proceedings that we're aware of.

   24   Mr. Coleman may be aware of them.

   25                     And as I mentioned before, Judge, just in

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 66 of 87 PageID #: 366

                                                                                   66

    1   closing, we believe that the Price affidavit is so

    2   vague and so ambiguous that it could be lodged against

    3   virtually any aircraft that's held in trust.                 It is

    4   devoid of specifics, it is devoid of facts, it is

    5   devoid of probable cause, and the State has not

    6   fulfilled its obligations to set forth that probable

    7   cause in detaining the aircraft.

    8                     And I'll be happy to take any questions

    9   from the Court, Your Honor.

   10               THE COURT:      No, I appreciate that very much.

   11   Thinking about the $135,000 per engine makes me feel a

   12   little better about the cost of an oil change every

   13   10,000 miles.

   14               MR. EVANS:      Undoubtedly, Your Honor.

   15               THE COURT:      Anyway, but thank you very much.

   16                     Mr. Coleman, would you care to respond?

   17               MR. COLEMAN:       I'll be brief, Your Honor.            I'm

   18   sure that the Court has read the state's reply to the

   19   respondent's 12(b)(6) Motion to Dismiss, and we stand

   20   on that reply, Your Honor.             And the only thing I would

   21   like to do is if I may just start by pushing back

   22   against a couple of things.

   23               THE COURT:      Yes, please.

   24               MR. COLEMAN:       One is this notion that the

   25   State had anything to do with the Bureau of Industry

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 67 of 87 PageID #: 367

                                                                                67

    1   and Security and their administrative process of

    2   detaining these planes and that whole administrative

    3   process and it being some type of Fourth Amendment due

    4   process violation.

    5                     My understanding -- first of all, there

    6   was no collusion there.            And secondly, my understanding

    7   is that as part of their administrative authority, they

    8   can detain those planes without due process or any --

    9   the typical process that would come along with a

   10   criminal action.

   11               THE COURT:      I think he kind of withdrew that

   12   for purposes of this.          I mean, I appreciate the

   13   informational background, but I don't know that -- I

   14   think he kind of pulled back on that Fourth Amendment.

   15               MR. COLEMAN:       Thank you, Your Honor.

   16                     Another thing I would like to push back

   17   on is this argument by Mr. Evans that somehow these

   18   seizure actions were motivated on the part of State by

   19   some type of a profit motivation or some type of

   20   motivation to forfeit and/or auction these planes.

   21               THE COURT:      To get the auction fee?

   22               MR. COLEMAN:       This whole business of auction

   23   fee.    Again, I can't control what a third party puts in

   24   their e-mail to someone else.               And if that's their

   25   intent or if that's what they are inferring, you know,

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 68 of 87 PageID #: 368

                                                                                    68

    1   again, I represent the State of Texas, Your Honor, and

    2   I represent to the Court that this was not part of some

    3   profit motivated endeavor on the part of the State,

    4   Your Honor.

    5                     Just a couple of other things --

    6               THE COURT:      Well, let me just say, I've known

    7   you during my time on the bench, you've appeared in

    8   front of me in other cases, and I think you're a very

    9   honorable, very effective, very qualified attorney.                     I

   10   don't think you would allow yourself to be used in any

   11   way just for purposes of trying to get a fee for the

   12   State of Texas.       I do think that given your honor, the

   13   type of honor that you bring to the profession, you

   14   know, if you felt that -- you view this mechanism as a

   15   way of seizing assets that would be, you believe, using

   16   some criminal activity.            And I don't think you'd do

   17   anything.

   18                     I think the question, though, is have

   19   procedures been followed correctly, and I think that's

   20   probably what the Court is going to decide.                 But I

   21   would agree with you, you would not participate in

   22   anything that was sleazy or anything like that.                 You're

   23   not that kind of lawyer.

   24               MR. COLEMAN:       Thank you, Your Honor.

   25                     And I'd also like to touch on the fact

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 69 of 87 PageID #: 369

                                                                                 69

    1   that it's been argued that the State's position is that

    2   any non-citizen trust is inappropriate.                     That's not the

    3   argument, Your Honor.          The State's argument is that the

    4   non-citizen trust in this instance, under these

    5   circumstances, was used as a sham.                  It was used to

    6   thwart the Chapter 49 of the United States Code,

    7   Chapter 50 of the United States Code; also Chapter 15

    8   of the Code of Federal Register, Section 740.15, which

    9   makes the distinction between a temporary sojourn of an

   10   aircraft versus an actual export of an aircraft.

   11                     And I'll share with the Court a couple of

   12   the factors under 15 CFR 740 that require or that are

   13   criteria that must be met to either qualify as a

   14   temporary sojourn or an actual export.

   15                     Chief among them is relinquishment of

   16   operational control.          Under these circumstances, the

   17   trust no longer had operational control.                     It was a

   18   non-citizen who had operational control.

   19                     Some of those factors that are criteria

   20   that are included in that statute is whether or not the

   21   trust or the non-citizen had the authority to hire a

   22   cockpit crew; whether or not the non-citizen trust or

   23   the -- whether or not the trust or the non-citizen had

   24   the ability to dispatch the aircraft; whether or not

   25   they could select the route; more importantly, were

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 70 of 87 PageID #: 370

                                                                                70

    1   they able to determine where maintenance took place?

    2   Those are some of many of the criteria listed in 15 CFR

    3   740.    And some of those were listed in the Price

    4   affidavit.

    5                     Another criteria was whether or not the

    6   space or the location of the aircraft was determined by

    7   the non-citizen.        Again, Mr. Price in his affidavit set

    8   forth maintenance logs and also maintenance records,

    9   logbooks, and made reference to FAA documentation that

   10   would indicate that this aircraft spent a significant

   11   amount of time in Mexico rather than in the United

   12   States.

   13                     And under those circumstances and the

   14   references that were made on the website that the

   15   defendant used for this AGC company that set up this

   16   sham trust that talked about circumventing the

   17   registration requirements, under the totality of the

   18   circumstances, Your Honor, I think that there was

   19   sufficient notice and sufficient facts stated in our

   20   Notice of Seizure that would be sufficient to put the

   21   respondents on notice of our claim.

   22                     I'll remind the Court, we're not obligated

   23   to lay out our entire case in that affidavit.                  That's

   24   what the discovery process is for.                  But I think what

   25   we are obligated to do is just lay out enough of the

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 71 of 87 PageID #: 371

                                                                                   71

    1   facts, enough of what our bases for our allegations are

    2   in order to put the respondents on fair notice of what

    3   the nature of the claims are.               And I believe we've done

    4   that, Your Honor.

    5                     In fact, you know, Mr. Evans referred to

    6   our burden as, quote-unquote, a heavy burden of proof.

    7   It's a burden of proof that is probable cause.                    It's

    8   the same burden that officers use day in and day out

    9   from DWI stops to drug cases, and they base their

   10   probable cause on their opinion.                 And that is

   11   acceptable, as I understand it, under the law.

   12                     For Mr. Price to say in his affidavit

   13   that based on his investigation and based on what he

   14   discovered during his investigation and based on his

   15   training and experience, he formed that opinion that

   16   these certain law violations occurred, that is

   17   sufficient to get us to probable cause in my

   18   understanding of the law, Your Honor.

   19                     Also, I'll conclude with this:

   20                     There has been testimony -- well, not

   21   testimony.      There's been references made to other a

   22   number of other planes that will be seized.                    I have no

   23   control over what other planes are seized by other

   24   District Attorneys throughout the state.                    The focus

   25   here, I believe, in the pleadings are on these two

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 72 of 87 PageID #: 372

                                                                                    72

    1   planes, the Learjet and the Cessna, Your Honor.                     I

    2   don't know that that's appropriate -- an appropriate

    3   consideration about what, if any, other planes may be

    4   seized.

    5                     And another thing Mr. Evans talked about

    6   was the amount of the damage to the plane by virtue of

    7   it just sitting there.           Again, that's unsworn

    8   testimony, it's conjecture on his part.                     I have a live

    9   witness here who can testify, based on his experience

   10   with maintaining planes for a number of decades,

   11   whether or not these planes are being properly

   12   maintained, Your Honor.

   13                     We've stated our claim under Chapter 59 of

   14   the Code of Criminal Procedure and we're not looking to

   15   occupy any space that's set forth by any Federal

   16   Register, federal lawsuit -- federal statute, excuse

   17   me.    We're simply looking to enforce a Texas statute,

   18   Chapter 59 of the Code of Criminal Procedure, that

   19   we've alleged has been violated by the respondents.

   20                     Thank you, Your Honor.

   21               THE COURT:      Thank you, Mr. Coleman.

   22               [Pause]

   23                     Again, thank you.            Both sides did an

   24   excellent job in the presentation of the issues on

   25   those dispositive motions, and I am going to allow you

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 73 of 87 PageID #: 373

                                                                                 73

    1   all to have seven days to provide the Court with some

    2   supplemental briefing on the 59.04(b) issue.                  I think

    3   you indicated that that would be a sufficient amount of

    4   time to do that.

    5                     Since you all have traveled a great

    6   distance to be here, and so we don't waste your time

    7   and your clients' resources to come again, and since I

    8   will be taking the Motion to Dismiss under advisement

    9   pending some supplemental briefing, I want to go ahead

   10   and discuss the Motion to Access the aircraft to

   11   perform maintenance and/or the Motion for Protective

   12   Order and just briefly address that so I have some idea

   13   of where everyone is coming from.                  And again, this is

   14   the defendant's motion.

   15               MR. BISHOP:       Thank you, Your Honor.          Since we

   16   brought this up at the last hearing, I got some

   17   documents from Mr. Coleman's office that included --

   18   I'll call them maintenance records loosely.

   19               THE COURT:      And this is on the Learjet?

   20               MR. BISHOP:       This is on the Learjet, Your

   21   Honor.    Some boxes that were checked and some things

   22   that were done.       My client still needs access to the

   23   aircraft to have his pilots go look at it and see what

   24   has or has not been done.             Again, as I've offered to

   25   Mr. Coleman, if he wants to be there, whoever he wants

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 74 of 87 PageID #: 374

                                                                                      74

    1   to -- we're not going to move the aircraft.                      Simply to

    2   go and look and see what has or hasn't been done and

    3   what needs to be done to the aircraft.                      I don't know

    4   that they need more than a couple or three hours.                       But

    5   we would ask --

    6               THE COURT:      Is this something that could be

    7   worked out by an agreed order?

    8               MR. BISHOP:       I've asked, Judge.             I don't know.

    9               MR. COLEMAN:       Your Honor, I will concede that

   10   under Chapter 34 of the Civil Rules of Procedure, that

   11   the respondents are entitled to access if they petition

   12   the Court for access to the plane.                  I'll concede

   13   access, Your Honor.         But there is no statutory

   14   authority that I'm aware of that allows them to

   15   manipulate this plane, in other words, to quote-unquote

   16   maintain this plane, Your Honor.                 Again, I've got

   17   testimony here, if you'd like to hear it, about whether

   18   or not it's being properly maintained.                      But, Your

   19   Honor, Rule 34 certainly covers inspection -- access

   20   to and inspection.        But I'm not aware of any other

   21   authority that allows them to come in while this plane

   22   is in the custody of the state and perform any

   23   maintenance or anything related to that plane.

   24               THE COURT:      So the bottom line is that the

   25   State is not amenable to working out an agreed order on

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 75 of 87 PageID #: 375

                                                                                   75

    1   the protocols that need to be used or would need to be

    2   used to ensure that the claim is being properly

    3   maintained.      I'm hearing from Mr. Bishop that it would

    4   probably take three or four hours with representatives

    5   from both sides present just simply to look at the

    6   plane -- I don't know -- crank up the engines or do

    7   whatever.

    8                     Or do I need to have a full evidentiary

    9   hearing on plane maintenance?               That sounds like it's

   10   going to take some time, and you have a witness here.

   11               MR. COLEMAN:       It's the State's position that

   12   these two planes are being properly maintained, Your

   13   Honor.    And we've got testimony and evidence we're

   14   willing to put on the record to that effect.

   15               MR. BISHOP:       Judge, I'll say I find it

   16   puzzling that they refuse to allow licensed pilots and

   17   aircraft mechanics to perform maintenance on the

   18   aircraft while they've got them seized.                     I don't know

   19   why, to be honest, they would object to that.                     But

   20   apparently they do.         But I would ask that the motion be

   21   granted and that we be ordered to schedule some time

   22   when all the parties can be there and go to the

   23   aircraft.

   24                     And on a related note, I had also asked

   25   Mr. Coleman last week and didn't get a response from

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 76 of 87 PageID #: 376

                                                                                76

    1   him whether or not the aircraft was going to be flown

    2   any time soon.       And the reason that I'm asking is

    3   because my client wants to know if he needs to get the

    4   aircraft insurance that covers -- apparently, you can

    5   have coverage for an aircraft that's going to be flown

    6   or just ground coverage.            Obviously, there is a

    7   difference in coverage and a difference in premium.

    8   My client is not going to be flying the aircraft,

    9   obviously, while it's in the custody of the State, but

   10   I don't know whether Mr. Coleman intends to have

   11   somebody fly it and I need to get an answer to that so

   12   that I can make sure we've got the insurance.

   13               THE COURT:      Mr. Coleman?

   14               MR. COLEMAN:       Your Honor, I'll defer to my

   15   technical expert on that issue.                 Again, I'm more than

   16   willing --

   17               THE COURT:      Well, this is on the issue of

   18   whether or not the State is going to fly the plane so

   19   he can either pay a higher, probably exorbitantly

   20   higher premium for the plane -- or pay the storage

   21   premium, which is probably much less.

   22               MR. COLEMAN:       Your Honor, in my understanding,

   23   and this is completely as a lay person, you know, there

   24   is maintenance that needs to be performed for storage

   25   and there is maintenance to be performed for

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 77 of 87 PageID #: 377

                                                                                    77

    1   airworthiness, and the state's position is that we are

    2   doing the necessary maintenance to keep the plane in

    3   good working order for maintenance and for storage and

    4   not necessarily for airworthiness.                  And that's all

    5   that's needed under these circumstances.                       And again,

    6   I've got an expert who is willing to testify on that

    7   area, Judge.

    8               THE COURT:      Okay.      So that I'm clear -- and

    9   we've been going about two hours and I'm sure our court

   10   reporter has been very gracious, our courtroom deputy,

   11   my law clerk, others here, to sit here for doing the

   12   arguments on the dispositive motions.                       But what I'm

   13   hearing is there isn't going to be an agreement on

   14   protocol to follow.         The Court has some difficulty in

   15   crafting, on its own, a motion -- I think we all agree

   16   that on the Protective Order, we all agree that some

   17   maintenance needs to be done.               Otherwise, the plane

   18   will literally disintegrate out there.

   19                     And, you know, if that's going to be --

   20   how much time do you need to put on some evidence from

   21   your perspective?

   22               MR. COLEMAN:       No more than 30 minutes, Your

   23   Honor.

   24               THE COURT:      And you would need to

   25   cross-examine.       Are you prepared to do that?

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 78 of 87 PageID #: 378

                                                                                78

    1               MR. BISHOP:       Judge, I'm a little surprised

    2   we're having an evidentiary hearing today on what was

    3   on the pleadings, but I think the issues are whether or

    4   not my client should have any access to the plane,

    5   which he concedes.        And also --

    6               THE COURT:      Well, I think what he may be

    7   saying in reference to this witness is that, no, you

    8   don't need to have access to it because the State of

    9   Texas is taking care of it.

   10               MR. COLEMAN:       No, actually, Your Honor, I

   11   agree with Mr. Bishop on that particular point in that

   12   I am willing under Rule 34 of the Civil Rules of

   13   Procedure to give he and his client access to inspect

   14   the plane, but what I am opposed to is any manipulation

   15   under the guise of, quote-unquote, maintenance.                 It's

   16   the state's position that we are properly maintaining

   17   the plane and we are willing to put on evidence of that.

   18               THE COURT:      Manipulation, I don't understand.

   19   What do you mean by manipulation?

   20               MR. COLEMAN:       I don't know that the rules

   21   allow for the respondent to go in and -- the only term

   22   I can think of is "manipulate" it, because they are

   23   actually doing something, performing an act on the

   24   property, and that act being maintaining it.

   25                     We're happy to put on testimony about what

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 79 of 87 PageID #: 379

                                                                                  79

    1   is being done and what needs to be done.                    And at the

    2   Court's direction, after hearing testimony, if the

    3   Court thinks we need to do more, then we're open to

    4   doing more.      But what I'm not conceding is that there

    5   is legal authority to allow the respondents to go and

    6   tamper with this plane while it's in our custody.

    7               MR. BISHOP:       Your Honor, this may be an easier

    8   solution.     What if my clients -- and I say my clients.

    9   I believe it's going to be a pilot who flies the

   10   aircraft, and maybe a mechanic or two along with him,

   11   can go to the aircraft, inspect the aircraft.

   12   Mr. Coleman can be there, whoever he want to be there.

   13               THE COURT:      When you say "inspect" the

   14   aircraft, what do you mean?

   15               MR. BISHOP:       I'll say look under the hood for

   16   not knowing any better terminology.

   17               THE COURT:      Are you talking about flying it

   18   around?

   19               MR. BISHOP:       Not flying it.            No, it won't be

   20   moved, it won't be flown.             It will simply be visually

   21   looked at.      And I don't know enough about aircraft

   22   mechanics, although I know Mr. Evans does, to tell you

   23   exactly what they will do.             But it will be an onsite

   24   inspection to go visit the aircraft, take a look at

   25   what shape it is in, see what has or has not been done.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 80 of 87 PageID #: 380

                                                                                80

    1                     Then at that point folks that are more

    2   qualified than I would be able to come up here and

    3   testify, if we need, and rebut what I assume Mr. Purvis

    4   would say, and would say, "No, Judge, the following

    5   things need to be done and here's why."

    6                     But until we can get down there and

    7   actually see the aircraft, I don't know how we're going

    8   to know what does or doesn't need to take place.

    9                     So I think maybe rather than getting into

   10   testimony today, if we could access, which I think

   11   Mr. Coleman has no objection to, the aircraft and then

   12   if I could simply get an answer on whether the aircraft

   13   would be flown or not so that we can resolve the

   14   insurance, we could reserve the right, if we need to,

   15   to come back to the Court on maintenance issues.

   16               THE COURT:      Okay, two things:

   17                     Mr. Coleman, do you have any problem in

   18   letting the defendant, Learjet, know within seven days

   19   whether or not the State of Texas is intends to fly

   20   this airplane?

   21               MR. COLEMAN:       May I have just a brief moment

   22   to confer with my witness here?

   23               THE COURT:      Yes, you may.

   24               MR. COLEMAN:       Thank you.

   25               [Pause]

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 81 of 87 PageID #: 381

                                                                                81

    1                     Your Honor, I'm being told that there is

    2   no intent to fly the aircraft.                However, to use an

    3   industry term, there will be "ground runs" that will be

    4   performed.

    5               THE COURT:      What's a "ground run"?

    6               MR. PURVIS:       Your Honor, a "ground run" is

    7   basically you pull the aircraft out of the hangar, you

    8   check the oil levels, you check, you know, all the

    9   fluid levels, and you have a qualified pilot, which we

   10   have on our staff, that would start the engines, warm

   11   the engines up to normal operating temperatures.

   12               THE COURT:      Would it fly?

   13               MR. PURVIS:       No, sir.

   14               THE COURT:      Mr. Coleman, is that a

   15   representation in court you would not fly this plane?

   16               MR. COLEMAN:       Yes, Your Honor.

   17               THE COURT:      Would that satisfy your client's

   18   need to know what type of insurance policy to purchase?

   19               MR. BISHOP:       I don't know the particulars on a

   20   ground run, but Mr. Coleman is representing to me and

   21   the Court that they will not fly the plane.

   22                     And I take it that if that changes, you

   23   will let me know with some notice beforehand?

   24               MR. COLEMAN:       I'm happy to do that.

   25               THE COURT:      Okay.

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 82 of 87 PageID #: 382

                                                                                        82

    1               MR. BISHOP:       Then that will settle that, Judge.

    2               THE COURT:      All right.         Now, the next thing

    3   is this:     What the defendant has said is they want

    4   three    or four hours to go out with their pilots and

    5   mechanics, with the state's pilots and mechanics, to

    6   look at the plane, not to fly the plane.                       I will tell

    7   you that seems very reasonable to me.                       They've got a

    8   million dollar investment there.

    9               MR. COLEMAN:       I have no objection to an

   10   inspection, Your Honor, access and inspection to the

   11   aircraft.

   12               THE COURT:      Okay.      Mr. Bishop, is that

   13   sufficient?

   14               MR. BISHOP:       It certainly is for now, Judge,

   15   to be able to access and inspect the airplane.                       If

   16   there are maintenance issues that come up that we feel

   17   need to be performed, we can raise them after the

   18   inspection.

   19               THE COURT:      Okay.      I would appreciate, either

   20   by agreement, because this gets into a technical area --

   21   I mean, I'm willing to issue that Protective Order and

   22   grant that Motion to Inspect the plane.                       But so that I

   23   don't run afoul of some technical aviation term, I

   24   would appreciate you all providing me quickly a

   25   proposed order on that, because I will enter that.                          I

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 83 of 87 PageID #: 383

                                                                                83

    1   think that it's most reasonable to allow the defendant

    2   to at least make sure and verify that the plane is

    3   being properly maintained.

    4                     And Mr. Purvis, I'm not suggesting that

    5   your people don't know how to maintain a plane, but

    6   they are the owners of the plane and they certainly

    7   have a right to be assured that the plane is being

    8   properly maintained and inspected.

    9                     So I'm going to grant that order.             But

   10   just in case there is any technical language in that

   11   order, I don't want to have to say, "Well, you didn't

   12   go far enough, you didn't" -- whatever it is I need to

   13   know.

   14                     Mr. Evans, you looked like you were about

   15   to offer or weigh in on this.

   16               MR. EVANS:      Thank you, Your Honor.          We'd just

   17   like to have the -- we don't have a pending motion in

   18   that regard right now, but I --

   19               THE COURT:      But you would like an order like

   20   that for Cessna?

   21               MR. EVANS:      Yes, Your Honor.

   22               THE COURT:      I'll grant that, but I want to

   23   make sure it's the right order.

   24               MR. EVANS:      Yeah.      And the key terminology,

   25   Your Honor -- and I bet you I could probably get

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 84 of 87 PageID #: 384

                                                                                   84

    1   Mr. Purvis to agree with this -- is that the

    2   manufacturer sets forth the periodic maintenance and

    3   storage terms for the aircraft.                 It's in black and

    4   white, it's in the maintenance manuals.                     So that's an

    5   objective standard with respect to how the aircraft --

    6   in the case of the Citation, it's Chapter 10 of the

    7   maintenance manual.         And it basically outlines you must

    8   do this in order to properly maintain the aircraft,

    9   which should be the guided document with respect to

   10   both aircraft.

   11               THE COURT:      Okay.      Well, and then whatever

   12   that protocol is, I want it in the Protective Order.

   13   And then if either defendant feels that the State is

   14   not in compliance with that order, then I suspect I

   15   would be hearing from you.

   16                     And, of course, I'm dealing with this now,

   17   I'm not even dealing with the 12(b)(6) issues and the

   18   other Motions to Dismiss issues.                 But I want to make

   19   sure I have something in place regardless of how that --

   20   even during the pendency of the time where the Court

   21   will be issuing its order on those Motions to Dismiss,

   22   I want to make sure these planes are protected.

   23                     Am I clear?

   24               MR. COLEMAN:       Crystal clear, Your Honor.

   25               MR. BISHOP:       Yes, Your Honor, we'll draft a

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 85 of 87 PageID #: 385

                                                                                    85

    1   proposed order and send it to Mr. Coleman as soon as we

    2   can get it.

    3               THE COURT:      All right, I'd like to have that

    4   ready to be entered by the close of business tomorrow.

    5               MR. BISHOP:       We can do that, Your Honor.

    6               THE COURT:      Mr. Coleman, are you good with

    7   that?

    8               MR. COLEMAN:       No objection, Your Honor.

    9               THE COURT:      All right.         Mr. Purvis, I know I

   10   didn't put you under oath, but are you going to take

   11   good care of that plane for the next 48 hours?

   12               MR. PURVIS:       Yes, Your Honor.

   13               THE COURT:      And there is no damage to that

   14   plane that's going to happen in the next 48 hours,

   15   either the Cessna or Learjet?

   16               MR. EVANS:      As I mentioned before, Your Honor,

   17   due to a combination of factors, unless there is

   18   something that's been done to the Citation between

   19   January and August that we're not aware of, I have no

   20   documentation to that effect right now.                     The mere fact

   21   that if the aircraft was not subjected to the periodic

   22   required maintenance by the engine manufacturer in the

   23   six or seven month period, they are going to be

   24   removed -- they must be removed and sent to the engine

   25   manufacturer.       So I would not like to be seen in open

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 86 of 87 PageID #: 386

                                                                                 86

    1   court as saying there is no damage to the aircraft,

    2   because it's very likely that there is substantial

    3   damage to the aircraft.

    4               THE COURT:      But another 48 hours would not,

    5   from your perspective, cause any more damage in all

    6   probability?

    7               MR. EVANS:      No, Your Honor.

    8               THE COURT:      Okay.      I intend to get that

    9   Protective Order entered by the close of business

   10   tomorrow.     I'm giving you all time to make sure.               If

   11   you are making reference to a maintenance manual of the

   12   airplanes as setting the protocol, fine, but we need to

   13   have that put in place.

   14                     All right.        Is there anything else that

   15   needs to come before the Court at this time?

   16               MR. COLEMAN:       Nothing further from the State

   17   of Texas.

   18               MR. BISHOP:       Nothing further, Your Honor.

   19               MR. EVANS:      Nothing further, Your Honor, thank

   20   you.

   21               THE COURT:      All right, I appreciate it.           Both

   22   sides did an excellent job, very professional, and I

   23   thank you for your being prepared for today's hearing.

   24   And with that, we stand adjourned.

   25               [12:14 p.m. - Proceedings adjourned]

                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
Case 9:20-cv-00175-MJT Document 18 Filed 11/20/20 Page 87 of 87 PageID #: 387




                               REPORTER'S CERTIFICATE



        I certify that the foregoing is a correct transcript

        from the record of proceedings in the above-entitled

        cause.



        /s/ Ed Reed                                                 11-19-20
        Edward L. Reed                                              Date
        Court Reporter




                                    EDWARD L. REED
                                   9251 Lynne Circle
                               Orange, Texas 77630 * 409-330-1605
